 

Exhibit 10.86

 

OPERATING AGREEMENT

OF BR/CDP UCFP VENTURE, LLC

 

THIS OPERATING AGREEMENT (this "Agreement") is made and entered into this 15th
day of January, 2014, by and between CDP UCFP Developer, LLC, a Georgia limited
liability company (the "Catalyst Member") and BR Orlando UCFP, LLC, a Delaware
limited liability company (the "BR Member").

 

BACKGROUND INFORMATION:

 

A.           BR/CDP UCFP Venture, LLC (the "Company") was formed effective as of
the 18th day of December, 2013 by the filing of its Certificate of Formation
with the Secretary of State of Delaware.

 

B.           The Company is the sole member of UCFP Owner, LLC, a Delaware
limited liability company (the "Borrower").

 

C.           The Borrower is the trustee under that certain BR/CDP Colonial
Trust Agreement dated December 15, 2013 (the "Trust Agreement").

 

D.           The Borrower holds legal title to the Property (as defined below)
for the benefit of the Company, Eldorado, LLC, an Ohio limited liability company
("Eldorado") and Spyglass Hill, LLC, an Ohio limited liability company
("Spyglass Hill" and, along with Eldorado, the "Brown Entities"), as
tenants-in-common pursuant to (x) the Trust Agreement and (y) that certain
Tenancy In Common Agreement and that certain TIC Management Agreement, in each
case dated on or about the date hereof (collectively, the "TIC Agreement").

 

E.           The Catalyst Member and the BR Member desire to enter into this
Agreement to reflect the current business arrangement among the Members.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

In addition to terms defined in the body of this Agreement, the following terms
used in this Operating Agreement shall have the following meanings (unless
otherwise expressly provided herein);

 

"Act" means the Delaware Limited Liability Company Act, as amended from time to
time.

 

"Additional Member." A member other than an Initial Member, who has acquired a
Membership Interest from the Company.

 

"Additional Capital Contributions." With respect to each Member, all additional
Capital Contributions made by such Member pursuant to Section 6.05(c), 6.05(d)
and 8.04 of this Agreement.

 

"Additional Contribution Priority Return." An amount accruing at the rate of ten
percent (10%) per annum on a Member's Additional Capital Contributions less all
amounts actually distributed to the Member pursuant to Sections 9.0 l (b)
hereof; provided, however, that Additional Capital Contributions made by the BR
Member pursuant to Section 6.05(d) shall instead accrue a priority return at a
rate equal to the interest rate quoted in the final negotiated term sheet for
Standard Market Financing. The Additional Contribution Priority Return shall be
compounded monthly, calculated on a cumulative basis.

 

1

 

 

"Adjusted Capital Account Deficit" The deficit balance, if any, in the Member's
Capital Account as of the end of the relevant taxable year, after giving effect
to the following adjustments:

(a)   the deficit shall be decreased by the amounts which the Member is deemed
obligated to restore pursuant to Regulation Section 1.704-1(b)(2)(ii)(c); and
(b) the deficit shall be increased by the items described in Regulation Section
l.704-l (b)(2)(ii)(d)(4), (5), and (6).

 

"Affiliate." (i) In the case of an individual, any relative of such Person, (ii)
any officer, director, trustee, partner, manager, employee or holder of ten
percent (10%) or more of any class of the voting securities of or equity
interest in such Person; (iii) any corporation, partnership, limited liability
company, trust or other entity controlling, controlled by or under common
control with such Person; or (iv) any officer, director, trustee, partner,
manager, employee or holder of ten percent (10%) or more of the outstanding
voting securities of any corporation, partnership, limited liability company,
trust or other entity controlling, controlled by or under common control with
such Person.

 

"Available Cash." The cash funds of the Company on hand as of a particular time
after payment of all current operating expenses of the Company as of such time,
less any reserve( s) approved in accordance with this Agreement in order to
provide for the payment of the Company's and Borrower's outstanding and unpaid
obligations or for any other lawful purpose.

 

"Bankruptcy." The filing by a Person of a voluntary petition or otherwise
initiating proceedings (a) to have the Person adjudicated insolvent; (b) seeking
an order for relief of the Person as debtor under the United States Bankruptcy
Code; (c) file any petition seeking any composition, reorganization,
readjustment, liquidation, dissolution, or similar relief under the present or
any future federal bankruptcy laws or any other present or future applicable
federal, state, or other statute or law relative to bankruptcy, insolvency, or
other relief for debtors with respect to the Person; (d) or seek the appointment
of any trustee, receiver, conservator, assignee, sequestrator, custodian,
liquidator (or other similar official) of the Person, or if all or any
substantial part of its property, or make any general assignment for the benefit
of creditors of the Person.

 

"Capital Account." A capital account maintained in accordance with the rules
contained in Treas. Reg. Section 1.704-1(b)(2) as maintained in accordance with
applicable rules under the Code and as set forth in Treas. Reg. Section
1-704-1(b)(2)(4) as amended from time to time.

 

"Capital Contribution." The total amount of cash and the Gross Asset Value of
any property contributed or agreed to be contributed to the Company by each
Member pursuant to terms of this Agreement (minus any liabilities that the
Company assumes or takes subject to).

 

"Capital Proceeds" means (a) the Company's share of the net proceeds of a
Capital Transaction after (i) payment of all expenses associated with the
Capital Transaction, (ii) repayment of all secured and unsecured Company debts
(other than an obligation incurred in order to effect a refinancing which is the
applicable Capital Transaction) required to be paid in connection with such
Capital Transaction or that the Managers determine should be paid in connection
with such Capital Transaction, and (iii) such amounts retained as Reserves and
(b) any amounts included in Reserves derived from Capital Contributions and/or
Capital Transactions which the Managers reasonably determine to distribute.

 

"Capital Transaction." Means (i) a transaction pursuant to which the
indebtedness secured by the Project is fully financed or refinanced by the
Borrower; (ii) a sale, condemnation, exchange or casualty not followed by
reconstruction, or other disposition, whether by foreclosure or otherwise, of
the Project or any part thereof by the Borrower; or (iii) an insurance recovery
or any other transaction with respect to the Borrower which, in accordance with
generally accepted accounting principles, is considered capital in nature.

 

2

 

 

"Catalyst Change of Control" shall be deemed to have occurred if any two of the
four Principals should cease to maintain an ownership interest in and cease to
be actively involved as principals of Catalyst Development Partners I, LLC
and/or Catalyst Development Partners II, LLC.

 

"Certificate of Formation." The certificate of formation of the Company filed
with the Delaware Secretary of State as required by the Act, as such certificate
of formation may be amended or amended and restated from time to time.

 

"Co-Tenants." Collectively, the Company and the Brown Entities.

 

"Code." The Internal Revenue Code of 1986, as amended from time to time.

 

"Cost Savings" means the amount by which the total costs of developing and
constructing the Project are less than the Total Project Budget.

 

"Cost-Sharing Agreement." That certain Agreement Regarding Pre-Development Costs
by and between the Developer and an Affiliate of BR Member dated May 23, 2013.

 

"Debt Service" means, for any period, scheduled principal, interest and other
required payments (including any required loan rebalancing payments, except to
the extent that such loan rebalancing is required by the Lender as a result of a
Hard Cost Overrun or Soft Cost Overrun) owing on any Loan of the Company or the
Borrower.

 

"Debt Service Shortfall" means for any period, the amount by which (i) the
Company's share of Debt Service exceeds (ii) the sum of (a) Available Cash for
such period and (b) the Company's share of amounts released from reserves
(including reserves under the applicable Loan, as hereinafter defined, or any
subsequent loan) during such period for payment of Debt Service.

 

"Depreciation" means, for each fiscal year or other period, an amount equal to
the depreciation, amortization and other cost recovery deductions allowable with
respect to an asset for such fiscal year or other period, except that if the
Gross Asset Value of an asset differs from its adjusted basis for federal income
tax purposes at the beginning of such fiscal year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization and other cost
recovery deductions for such fiscal year or other period bears to such beginning
adjusted tax basis; provided, however, if the adjusted basis for federal income
tax purposes of an asset at the beginning of such fiscal year or other period is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managers.

 

"Developer." CDP Developer I, LLC, a Georgia limited liability company.

 

"Development Agreement." That certain Development Agreement between the Borrower
and Developer dated of even date herewith, as the same may be amended from time
to time.

 

"Discretionary Changes" means any modifications or changes that the Members
agree to make to the Plans or the Project (and any applicable corresponding
changes to the Total Project Budget) that (i) are not required to complete the
construction of the Project as originally contemplated by the Plans and (ii) are
not necessitated by deficiencies in or government-mandated revisions of the
Plans or the Project. Discretionary Changes include, for example,
upgrades/downgrades of interior or exterior finishes, additional/fewer Project
amenities, and increases/decreases in square footage.

 

3

 

 

"Distributions." The distributions payable (or deemed payable) to a Member.

 

"Economic Interest." A Member's or Economic Interest Owner's share of one or
more of the Company's Profits, Losses and distributions of the Company's assets
pursuant to this Operating Agreement and the Act, but shall not include any
right to vote on, consent to or otherwise participate in any decision of the
Members or Managers.

"Economic Interest Owner." The owner of an Economic Interest who is not a
Member.

 

"Entity." Any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business trust, cooperative or
association or any foreign trust or foreign business organization.

 

"Fiscal Year." The Company's fiscal year, which shall be the calendar year.

 

"Force Majeure Event" shall mean acts of God, war, riots, civil insurrections,
hurricanes, tornados, floods, earthquakes, epidemics or plagues, acts or
campaigns of terrorism or sabotage, interruptions to domestic or international
transportation, trade restrictions, delays caused by any governmental or
quasi-governmental entity, shortages of materials, natural resources or labor,
labor strikes, governmental prohibitions or regulations including administrative
delays in obtaining building permits, inability to obtain materials or any other
cause beyond the reasonable control of the Members.

 

"Foreign Corrupt Practices Act" shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.

 

"Gross Asset Value." With respect to any asset, the asset's adjusted basis for
federal income tax purposes, except as follows:

 

(a)          The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset on the date of
the contribution, as agreed to and set forth in Exhibit A and, otherwise, as
determined by the Managers;

 

(b)          The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values in accordance with Regulations
Section 1.704- 1(b)(2)(iv)(g) (taking Code Section 7701(g) into account), as
determined by agreement of the Managers, as of the following times: (1) the
acquisition of an additional Membership Interest by any new or existing Member
in exchange for more than a de minimis Capital Contribution; (2) the
distribution by the Company to a Member of more than a de minimis amount of
property as consideration for a Membership Interest; (3) the grant of a
Membership Interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by a new or existing Member acting in a Member capacity or in anticipation of
being a Member; provided, however, that an adjustment pursuant to clauses (1),
(2) and (3) shall be made only if the Managers reasonably determine that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company; and (4) the liquidation of the Company
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);

 

(c)          The Gross Asset Value of any Company asset distributed to any
Member (taking Code Section 7701(g) into account) shall be adjusted to equal the
gross fair market value of such asset on the date of distribution as reasonably
determined by the Managers; and

 

4

 

 

(d)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 732(d), 734(b) or 743(b), but only to the extent that
the adjustment is taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-l(b)(2)(iv)(m), provided that Gross Asset Values will
not be adjusted under this paragraph (d) to the extent that the Managers
determine that an adjustment under paragraph (b) above is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment under this paragraph (d).

 

(e)          If the Gross Asset Value of an asset has been determined or
adjusted pursuant to paragraph (a), (b) (c) or (d) hereof, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset for purposes of computing Profits and Losses.

 

(f)          In all other cases, Gross Asset Value of any Company asset means
the adjusted basis of such asset for federal income tax purposes.

 

"Hard Costs" means all items under the category heading "Hard Cost" in the Total
Project Budget. Notwithstanding the foregoing, in no event shall costs relating
to Force Majeure Events, taxes, insurance premiums, Debt Service, Discretionary
Changes and/or post-completion operating deficits of the Company or Borrower
constitute Hard Costs.

 

"Hard Cost Overrun" means, from time to time, the amount by which the aggregate
Hard Costs incurred in connection with the development and construction of the
Project as of the date of measurement exceed the portion of the Total Project
Budget allocated to Hard Costs, including the available Hard Cost contingency in
the Total Project Budget. Hard Cost Overruns include, without duplication, loan
rebalancing payments required by a Lender in connection with a Loan, but only to
the extent that such loan rebalancing payments are required by the Lender as a
result of an actual or projected Hard Cost Overrun. Hard Cost Overruns also
include overruns resulting from Non- Discretionary Changes but not overruns
resulting from Discretionary Changes.

 

"Initial Capital Contribution." The initial contribution to the capital of the
Company made by a Member pursuant to this Operating Agreement. The Initial
Capital Contributions of the Initial Members are set forth on Exhibit A.

 

"Initial Members." Those persons identified on Exhibit A attached hereto and
made a part hereof by this reference, who have executed this Agreement.

 

"Internal Rate of Return" and "IRR." As of any date, the internal rate of return
on the Total Investment of a Member to such date (including giving credit for
the 3:1 multiplier on the Member's Additional Capital Contributions as may occur
under Section 8.04(f) below), calculated to be that discount rate (expressed on
a percentage basis) which, when divided by twelve (12), compounded monthly and
applied to such Total Investment and the corresponding Distributions with
respect thereto, causes the net present value, as of such date, of such
Distributions and Total Investment to equal zero. For this purpose, Capital
Contributions and Distributions shall be assumed to have occurred as of the
first of the month nearest the actual date such Capital Contribution or
Distribution is made. The formula used to calculate IRR shall be: (1+monthly
IRR) /\ 12-1.

 

"Lender." The lender that makes the Loan to Borrower.

 

"Loan." The construction loan to be obtained by Borrower for the development of
the Project.

 

"Managers." The BR Member and the Catalyst Member, or any other Person(s) that
succeed such Persons in their capacities as Managers.

 

5

 

 

"Member." Each of the parties who executes a counterpart of this Operating
Agreement as a Member and each of the parties who may hereafter become Members.
To the extent a Manager has purchased a Membership Interest in the Company, he
will have all the rights of a Member with respect to such Membership Interest,
and the term "Member" as used herein shall include a Manager to the extent he
has purchased such Membership Interest in the Company. If a Person is a Member
immediately prior to the purchase or other acquisition by such Person of an
Economic Interest, such Person shall have all the rights of a Member with
respect to such purchased or otherwise acquired Membership Interest or Economic
Interest, as the case may be. The initial Ownership Percentages associated with
the Membership Interests of the Members are set forth on Exhibit A attached
hereto and incorporated herein by reference.

 

"Membership Interest." A Member's entire interest in the Company including such
Member's Economic Interest and the right to participate in the management of the
business and affairs of the Company, including the right to vote on, consent to,
or otherwise participate in any decision or action of or by the Members granted
pursuant to this Operating Agreement or the Act.

 

"Minimum Gain." The same meaning set forth in Regulation Section 1.704-2(d).
Minimum Gain shall be computed separately for each Member in a manner consistent
with the Regulations under Code Section 704(b).

 

"Net Cash Flow" means, for any period, the total annual cash gross receipts of
the Company during such period derived from Company's co-tenancy interest in the
Project and any and all sources, other than Capital Contributions or as a result
of a Capital Transaction during such period, together with any amounts included
in Reserves (other than Reserve amounts derived from Capital Contributions or
Capital Transactions) or working capital from prior periods which the Managers
reasonably determine to distribute, less (i) Debt Service, (ii) the Operating
Expenses of the Company paid during such period, and (iii) any increases or
replacements in Company Reserves (other than from Capital Contributions or Net
Cash from a Capital Transaction) during such period.

 

"Non-Development Cost Overrun" shall mean the Company's share of any cost
overruns with respect to the Project which are attributable to Force Majeure
Events, taxes, insurance premiums, Debt Service, Discretionary Changes and/or
post-completion operating deficits.

 

"Non-Discretionary Changes" means any modifications or changes that the Members
elect or are required to make to the Plans or to the Project (other than
Discretionary Changes). Non- Discretionary Changes include, for example, changes
to the Plans or the constructed portions of the Project to correct design or
construction deficiencies or to implement government-mandated revisions, or
general contractor claims under the GMP Contract for increased compensation in
excess of the original "Contract Sum" (or similar term, as defined in the
Construction Contract) for errors or inconsistencies in the Plans, concealed
conditions, delay or other reasons.

 

"Nonrecourse Deductions." The same meaning set forth in Regulation Section
1.704- 2(b)(1). The amount of Nonrecourse Deductions for a taxable year of the
Company equals the net increase, if any, in the amount of Minimum Gain during
that taxable year, determined according to the provisions of Regulation Section
1.704-2(c).

 

"Operating Agreement." This Operating Agreement as originally executed and as
amended from time to time, also referred to herein as the "Agreement," from time
to time.

 

6

 

 

"Operating Expenses" for the purposes herein, means the Company's share of all
cash expenditures made by the Borrower in connection with owning and operating
the Project or otherwise conducting its business; provided, that,
notwithstanding the foregoing, Operating Expenses shall not include any cash or
capital expenditures expended out of established and accumulated cash Reserves
of the Company or Borrower used for the particular purpose for which such
Reserves were established or not otherwise allocated for specific purposes

 

"Ownership Percentage." Subject to adjustment pursuant to other provisions of
this Agreement, the initial Ownership Percentage of each Member is as described
on Exhibit A.

 

"Person." Any individual or Entity, and the heirs, executors, administrators,
legal representatives, successors, and assigns of such "Person" where the
context so permits.

 

"Principals" means Robert Meyer, Mark Mechlowitz, Jorge Sardinas and Robert
Fishel.

 

"Profits or Losses" means, for each for each Fiscal Year or other period, an
amount equal to the Company's taxable loss or income, respectively, for such
year or period, determined in accordance with Section 703(a) of the Code (and
for this purpose, all items of income, gain, loss, or reduction required to be
stated separately pursuant to Section 703(a)(l ) of the Code shall be included
in taxable income or loss), with the following adjustments:

 

(a)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

(b)          Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as 705(a)(2)(B) expenditures pursuant to Regulation
Section 1.704- l (b)(2)(iv)(i), and not otherwise taken into account in
computing Profits or Losses shall be subtracted from such taxable income or
loss;

 

(c)          In the event the Gross Asset Value of any Company asset is adjusted
pursuant to paragraph (b) or (c) of the definition thereof, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits or Losses;

 

(d)          Gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(e)          In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for the Fiscal Year or other period;

 

(f)          To the extent an adjustment to the tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Treasury Regulation
§1.704- 1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than a complete liquidation of
Member's interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

7

 

 

(g)          Any items which are specially allocated pursuant to Article 10
hereof shall not be taken into account in computing Profits or Losses but shall
be determined by applying rules analogous to those set forth in paragraphs (a)
through (d) of this definition.

 

If the profit or loss for such Fiscal Year or other period, as adjusted in the
manner provided herein, is a positive amount, such amount shall be the Profits
for such Fiscal Year or other period; and if negative, such amount shall be the
Losses for such Fiscal Year or other period.

 

"Project" An approximately 289- unit Class A rental apartment complex to be
constructed upon the Property.

 

"Property." That certain property located in Orlando, Florida which is more
particularly described in Exhibit B attached hereto and incorporated herein upon
which the Borrower intends to develop the Project.

 

"Regulation." The income tax regulations, including any temporary regulations,
from time to time promulgated under the Code.

 

"REIT" shall mean a real estate investment trust as defined in Code Section 856.

 

"REIT Member" shall mean any Member, if such Member is a REIT or a direct or
indirect subsidiary of a REIT.

 

"REIT Requirements" shall mean the requirements for qualifying as a REIT under
the Code and Regulations.

 

"Representatives." The meaning set forth in Section 5.04.

 

"Reserves." With respect to any fiscal period, funds set aside or amounts
allocated to reserves for the Company's co-tenancy interest in the Project
during such period which shall be maintained in amounts deemed sufficient by the
Catalyst Member for working capital, capital expenditures, repairs, replacements
and anticipated expenditures for paying taxes, insurance, debt service or other
costs or expenses incident to the ownership or operation of the Company's
business; provided that, BR Member shall have the right to reasonably approve
the amount of any such Reserves.

 

"Soft Cost(s)" means all items under the category heading "Soft Cost" in the
Total Project Budget as approved by Lender. Soft Costs include, without
limitation, architectural and engineering fees, and legal fees incurred by the
Company. Notwithstanding the foregoing, in no event shall costs relating to
Force Majeure Events, taxes, insurance premiums, Debt Service, Discretionary
Changes and/or post-completion operating deficits of the Company or Borrower
constitute Soft Costs.

 

"Soft Cost Overrun" means, from time to time, the amount by which the aggregate
Soft Costs incurred in connection with the development and construction of the
Project as of the date of measurement exceed the portion of the Total Project
Budget allocated to Soft Costs, including the available Soft Cost contingency in
the Total Project Budget. Soft Cost Overruns include, without duplication, loan
rebalancing payments required by a Lender in connection with a Loan, but only to
the extent that such loan rebalancing payments are required by the Lender as a
result of an actual or projected Soft Cost Overrun. Soft Cost Overruns includes
overruns resulting from Non- Discretionary Changes but excludes overruns
resulting from Discretionary Changes.

 

8

 

 

"Standard Market Financing" means non-recourse mortgage financing on
commercially reasonable terms in an amount up to 80% of the Project value and at
an interest rate not to exceed the then-current yield on the 10-year Treasury
Bond plus 350 basis points.

 

"Total Investment." The sum of the aggregate Capital Contributions made by a
Member.

 

"Total Project Budget." The final budget to be annexed hereto as Exhibit C at
the time of closing of the Loan, and as shall be updated from time to time
thereafter by the mutual consent of

all of the Members and as approved by the Lender.

 

"Transferring Member." A Member or Economic Interest Owner who sells, assigns,
pledges, hypothecates or otherwise transfers for consideration or gratuitously
all or any portion of its Membership Interest or Economic Interest.

 

"Treasury Regulations" or "Regulations." The Federal Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

ARTICLE 2.

FORMATION OF COMPANY

 

2.01    Formation. On December 18, 2013, the Company was formed as a Delaware
limited liability company by executing and delivering the Certificate of
Formation to the Secretary of State of Delaware in accordance with the
provisions of the Act.

 

2.02    Name. The name of the Company is BR/CDP UCFP Venture, LLC. The Company
may do business under that name and under any other name or names upon which the
Members select. If the Company does business under a name other than that set
forth in its Certificate of Formation, then the Company shall file a trade name
certificate as required by law.

 

2.03    Principal Place of Business. The principal place of business of the
Company is 880 Glenwood Avenue SE, Suite H, Atlanta, GA 30316. The Company may
locate its places of business at any other place or places as the Managers may
from time to time deem advisable.

 

2.04    Registered Office and Registered Agent. The Company's initial registered
office and the name of its initial registered agent shall be as set forth in the
Certificate of Formation. The registered office and registered agent may be
changed from time to time by filing the address of the new registered office
and/or the name of the new registered agent with the Secretary of State of
Delaware pursuant to the Act and the applicable rules promulgated thereunder.

 

2.05    Term. The term of the Company commenced on the date the Certificate of
Formation was filed with the Secretary of State of Delaware and shall continue
thereafter in perpetuity unless earlier dissolved in accordance with the
provisions of this Operating Agreement or the Act.

 

ARTICLE 3.

BUSINESS OF COMPANY

 

3.01    Permitted Businesses. The business of the Company shall be:

 

(a)          To acquire, develop, sell, exchange, construct, improve, subdivide,
mortgage, lease, maintain, transfer, operate, own as an investment and/or
otherwise engage in all general business activities related or incidental to the
ownership and development of the Project, in its capacity as a Co-Tenant;

 

9

 

 

(b)          To acquire a limited liability company interest in and serve as the
sole member of the Borrower; and

 

(c)          To engage in all activities necessary, customary, convenient, or
incident to any of the foregoing.

 

ARTICLE 4.

NAMES AND ADDRESSES OF INITIAL MEMBERS

 

The names and addresses of the Initial Members are set forth on Exhibit A
attached hereto and by this reference made a part hereof.

 

ARTICLE 5.

RIGHTS AND DUTIES OF MANAGERS

 

5.01    Management. The business and affairs of the Company shall be managed by
its Managers. Except for situations in which the approval of the Members is
expressly required by this Operating Agreement or by nonwaivable provisions of
applicable law or as otherwise set forth in this Agreement, the Managers shall
have full and complete authority, power and discretion to manage and control the
business, affairs and properties of the Company, to make all decisions regarding
those matters and to perform any and all other acts or activities customary or
incident to the management of the Company's business. The Managers will delegate
the day-to- day administration and management of the development and
construction of the Project to the Developer pursuant to the terms, conditions
and obligations of the Development Agreement. In addition, the Managers hereby
delegate to the Catalyst Member the authority to implement any Operating Budget
approved in accordance with the terms of this Operating Agreement

 

5.02    Number, Tenure and Qualifications. The Company shall have two (2)
Managers, and BR Member and the Catalyst Member shall serve as the initial
Managers. Subject to the foregoing, each Manager shall hold office until its
successor shall have been elected and qualified or until his earlier death,
resignation, or removal. Subject to the foregoing and Section 5.10, Managers
shall be elected by the affirmative vote of all Members.

 

5.03    Certain Powers of Managers. Subject to Sections 5.04 and 7.07 below,
either Manager shall have power and authority, on behalf of the Company or in
the Company's capacity as a member of Borrower and/or as a Co-Tenant, as
applicable:

 

(a)          To cause Borrower to acquire the Property and to construct and
develop the Project.

 

(b)          To invest any Company funds (by way of example but not limitation)
in time deposits, short-term governmental obligations, or other investments,
provided the funds in any such investment vehicle are insured by the Federal
Deposit Insurance Corporation (or its successor or replacement).

 

(c)          To execute all instruments and documents, including, without
limitation, checks; drafts; notes and other negotiable instruments; purchase and
sale agreements, mortgages or deeds of trust; security agreements; financing
statements; deeds, contracts, settlement statements, agreements, affidavits and
any other documents providing for the acquisition, mortgage or disposition of
the Company's or Borrower's property; assignments; bills of sale; leases;
partnership agreements; operating agreements of other limited liability
companies; and any other instruments or documents necessary, in the opinion of
the Managers, to the business of the Company.

 

10

 

 

(d)          To purchase liability and other insurance to protect employees,
officers, property and business.

 

(e)          Subject to Section 5.14, to employ accountants, engineers,
architects, surveyors, attorneys, managing agents, leasing agents, and other
experts to perform services for the Company and to compensate them from Company
funds.

 

(f)          To enter into any and all other agreements on behalf of the
Company, with any other Person for any purpose, in such forms as the Managers
may approve, including but not limited to the Trust Agreement and the TIC
Agreement.

 

(g)          To create offices and designate officers, who need not be Members.
Any such persons appointed to be officers of the Company may or may not be
employees of the Company, any Member, or any Affiliate thereof. Any officers so
appointed shall have such authority and perform such duties as the Managers may,
from time to time, expressly delegate to them in writing and the officers so
appointed shall serve at the pleasure of the Managers.

 

(h)          To the extent permissible in connection with the Loan, to borrow
money for the Company from banks, other lending institutions, Managers, Members,
or Affiliates of the Managers or Members on such terms as the Managers deem
appropriate, and in connection therewith, to hypothecate, encumber and grant
security interests in the assets of the Company to secure repayment of the
borrowed sums. No debt shall be contracted or liability incurred by or on behalf
of the Company except by the Managers or, by agents or employees of the Company
expressly authorized by the Managers to contract such debts or incur such
liability by the Managers.

 

(i)          To cause Borrower to subdivide the Property, or portions thereof.

 

(j)          To do and perform all other acts as may be necessary or appropriate
to the conduct of the Company's business, to the extent such acts are not
reserved unto the Members pursuant to Section 7.07 of this Agreement.

 

Unless authorized to do so by this Operating Agreement or by the Managers, no
attorney-in-fact, employee or other agent of the Company shall have any power or
authority to bind the Company in any way, to pledge its credit or to render it
liable pecuniary for any purpose. No Member shall have any power or authority to
bind the Company unless the Member has been authorized by the Managers or
Members to act as an agent of the Company in accordance with the previous
sentence.

 

5.04    Management Committee.

 

(a)          The Managers and Members hereby establish a management committee
(the "Management Committee") for the Company the purpose of the Managers
considering and approving actions pursuant to Section 5.03. The Management
Committee shall consist of four (4) individuals appointed to act as
"representatives" of the Manager and Member that appointed him or her (the
"Representatives") as follows: (i) BR Member shall be entitled to designate two
(2) Representatives to represent the BR Member as Manager and Member; and (ii)
Catalyst Member shall be entitled to designate two (2) Representatives to
represent the Catalyst Member as Manager and Member. The initial members of the
Management Committee are set forth on Exhibit A.

 

11

 

 

(b)          Each Representative as a member of the Management Committee,
subject to this Section 5.04(b), shall hold office until death, resignation or
removal at the pleasure of the Managers and Member that appointed him or her. If
a vacancy occurs on the Management Committee, the Manager with the right to
appoint and remove such vacating Representative shall appoint his or her
successor. A Manager shall lose its right to have its Representatives vote on
any item as of the date on which such Manager ceases to be a Manager, including
by means of removal under Section 5.09, or as otherwise provided in this
Agreement. If the BR Member transfers all or a portion of its membership
interest to a transferee permitted by Section 12.02(a), such transferee shall
automatically, and without any further action or authorization by any Manager or
Member, succeed to the rights and powers of the BR Member under this Section
5.04 as may be agreed to between the BR Member which is transferring the
membership interest, on the one hand, and the permitted transferee to which the
membership interest is being transferred, on the other hand, including the
shared or unilateral right to appoint the Representatives that the BR Member was
theretofore entitled to appoint pursuant to this Section 5.04. If the Catalyst
Member transfers all or a portion of its membership interest to a transferee
permitted pursuant to Section 12.02(b), such permitted transferee shall
automatically, and without any further action or authorization by any Manager or
Member, succeed to the rights and powers of the Catalyst Member under this
Section 5.04 as may be agreed to between the Catalyst Member which is
transferring the membership interest, on the one hand, and the permitted
transferee to which the membership interest is being transferred, on the other
hand, including the shared or unilateral right to appoint the Representatives
that the Catalyst Member was theretofore entitled to appoint pursuant to this
Section 5.04.

 

(c)          The Management Committee shall meet at least once every quarter
(unless waived by mutual agreement of the Managers) and as otherwise required.
The only Representatives required to constitute a quorum for a meeting of the
Management Committee's shall be one (1) Representative appointed by BR Member
and one (1) Representative appointed by Catalyst Member; provided, however, if
any Representative fails to attend any meeting and as a result thereof the
Company is unable to obtain a quorum, and thereafter such Representative fails
to agree to reschedule and attend any such meeting within 15 days after receipt
of written notice that the Company was unable to obtain a quorum (the "Absent
Representative"), then a quorum can be obtained without the attendance of a
Representative of the Member who selected the Absent Representative.

 

(d)          Each of the two (2) Representatives appointed by BR Member shall be
entitled to cast two (2) votes on any matter that comes before the Management
Committee and each of the Representatives appointed by Catalyst Member shall be
entitled to cast one (1) vote on any matter that comes before the Management
Committee. Approval by the Management Committee of any matter (other than
matters which are Major Decisions under Section 7.07 or which may be made
unilaterally by a Member, but only as expressly set forth in this Agreement)
shall require the affirmative vote of at least a majority of the votes of the
Representatives then in office voting at a duly held meeting of the Management
Committee.

 

(e)          Any meeting of the Management Committee may be held by conference
telephone call, video conference or through similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other. Participation in a telephonic and/or video conference meeting held
pursuant to this Section 5.04(e) shall constitute presence in person at such
meeting.

 

(f)          Any action required or permitted to be taken at a meeting of the
Management Committee may be taken without a meeting, without prior notice and
without a vote if a consent or consents in writing, setting forth the action so
taken, shall be signed by Representatives having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all Representatives entitled to vote thereon were present and
voted. All consents shall be filed with the minutes of the proceedings of the
Management Committee.

 

12

 

 

5.05    Limitation of Liability. No Manager has guaranteed nor shall have any
obligation with respect to the return of a Member's Capital Contributions or
profits from the operation of the Company. Each Manager shall be entitled to
rely on information, opinions, reports or statements, including but not limited
to financial statements or other financial data prepared or presented in
accordance with the provisions of the Act. No Manager shall be liable to the
Company or to any Member for good faith negligence or for honest mistakes of
judgment or losses or liabilities due to such good faith mistakes or due to the
negligence, dishonesty, unlawful acts or bad faith of any employee, broker or
other agent, accountant, attorney, other professional or person employed by the
Company provided that such person was selected, engaged, retained and supervised
by such Manager with reasonable care. No Manager shall have any liability to the
Company or to any Member for any loss suffered by the Company which arises out
of any action or inaction of such Manager if, prior thereto, such Manager, in
good faith, determined that such course of conduct was in, and not opposed to,
the best interests of the Company and such course of conduct did not constitute
willful misconduct or a material breach of this Agreement or gross negligence.

 

5.06    Managers Have No Exclusive Duty to Company. A Manager shall not be
required to manage the Company as his or its sole and exclusive function and he
or it (or any Manager) may have other business interests and may engage in other
activities in addition to those relating to the Company. Neither the Company nor
any Member shall have any right, by virtue of this Operating Agreement, to share
or participate in such other investments or activities of a Manager or to the
income or proceeds derived therefrom. A Manager shall incur no liability to the
Company or to any of the Members as a result of engaging in any other business
or venture.

 

5.07    Bank Accounts. The Management Committee may from time to time open bank
accounts, brokerage accounts and other accounts in the name of the Company, and
the Managers shall be the sole signatories thereon, unless the Management
Committee determines otherwise.

 

5.08    Resignation. Any Manager of the Company may resign at any time by giving
written notice to the Members of the Company. The resignation of any Manager
shall take effect upon receipt of notice thereof or at such later time as shall
be specified in such notice; and, unless otherwise specified therein, the
acceptance of such resignation shall not be necessary to make it effective. The
resignation of a Manager shall also constitute the resignation of such Manager's
Representatives on the Management Committee. The resignation of a Manager who is
also a Member shall not affect the Manager's rights as a Member and shall not
constitute a withdrawal of a Member.

 

5.09    Removal of Managers. At a meeting called expressly for that purpose, a
Manager may be removed , by the affirmative vote of all Members (excluding the
Membership Interests of BR Member or its permitted transferee in the event BR
Member or its permitted transferee is the subject of such removal vote and
excluding the Membership Interests of Catalyst Member or its permitted
transferee in the event Catalyst Member or its permitted transferee is the
subject of such removal vote), only in the event of: (a) a material breach of
this Agreement on the part of such Manager, which breach shall continue uncured
for thirty (30) calendar days after the giving of written notice thereof to such
Manager specifying the nature of such breach; (b) a Default Action by a Member
(or an Affiliate of such Member) affiliated with such Manager; (c) gross
negligence or willful misconduct on the part of such Manager or any of its
Affiliates (including any Affiliated developer or property manager); provided,
however, with regard to such acts by Affiliates, only to the extent such acts
result in a material adverse effect on the Property or the Company; or (d) in
the case of a Manager designated by the Catalyst Member, the termination of the
Development Agreement as a result of an event of default by the Developer
thereunder. The removal of a Manager shall also constitute the removal of such
Manager's Representatives on the Management Committee. The removal of a Manager
who is also a Member shall not affect the Managers' rights as a Member and shall
not constitute a withdrawal of a Member. In any instance where the Catalyst
Member is removed as Manager and/or the Developer is removed as developer under
the Development Agreement, regardless of the cause of such removal, the BR
Member shall cause the Catalyst Member and/or any Affiliate that executed a
guaranty to be released in full from any Loan Guaranty; provided, that, if the
BR Member is unable to obtain such release despite its commercially reasonable
efforts to do so, the BR Member (and certain Affiliates reasonably acceptable to
the Catalyst Member) shall be obligated to indemnify and hold harmless the
Catalyst Member and/or any Affiliate (each, a "Catalyst Indemnified Party")
pursuant to this Section 5.09 (and without prejudice to any other
indemnification right under Section 15) for actual losses and expenses
(including reasonable attorney's fees and costs) incurred by a Catalyst
Indemnified Party arising after the date of removal of the Manager or Developer,
as applicable, and resulting from actions taken by BR Member after such date,
pursuant to an indemnification agreement in form and substance reasonably
satisfactory to the Catalyst Member; provided, that, the BR Member shall not be
obligated to indemnify the Catalyst Member with respect to any action which the
Catalyst Member has expressly approved of or consented to in writing within two
(2) business days following the receipt of written notice from BR Member that BR
Member intends to take such action. If the Catalyst Member has not affirmatively
responded to BR Member by the end of such two (2) business day period, the
Catalyst Member shall be deemed to have expressly disagreed with the action.

 

13

 

 

5.10    Vacancies. Any vacancy occurring for any reason in the number of
Managers of the Company may be filled by the affirmative vote of all Members
(excluding the Membership Interests of BR Member or its permitted transferee to
the extent the vacancy results from BR Member or its permitted transferee being
removed as Manager and excluding the Membership Interests of Catalyst Member or
its permitted transferee to the extent the vacancy results from Catalyst Member
or its permitted transferee being removed as Manager). A Manager elected to fill
a vacancy shall be elected for the unexpired term of his predecessor in office
and shall hold office until the expiration of such term and until his successor
shall be elected and shall qualify or until his earlier death, resignation or
removal.

 

5.11    Salaries. The salaries and other compensation of the Managers shall be
fixed from time to time by an affirmative vote of all the Members, and no
Manager shall be prevented from receiving such salary by reason of the fact that
he is also a Member of the Company.

 

5.12    Development and Development Fee.

 

5.12.1  Development Agreement. The Borrower and Developer shall enter into a
Development Agreement in the form attached as Exhibit D hereto and by this
reference made a part hereof to govern the rights and responsibilities of the
parties, including a Development Fee payable to Developer as described below.
Developer will cause the Project to be constructed in a first class manner in
accordance with the Plans and the Total Project Budget (including reasonable
change orders within the scope of authority provided by Lender) as mutually
agreed upon by Developer and BR Member. The Developer shall be responsible to
obtain from the Project's design professional certified doctm1entation at
Project completion that the Project has been built in accordance with the
approved Plans.

 

5.12.2  General Contractor. Developer shall be responsible for arranging with an
arms-length, third-party general contractor a guaranteed maximum price contract
for construction of the Project (the "GMP Contract") for execution and approval
by the Borrower; provided, that, the pricing terms set forth in the GMP Contract
must comply with the Total Project Budget.

 

14

 

 

5.12.3  Development Fee. Under and subject to the Development Agreement ,
Developer will be entitled to earn a Development Fee equal to three percent (3%)
of the Total Project Budget (exclusive of the Development Fee). The Development
Fee shall compensate Developer for all development management and project
management services (including financial reporting) required to complete the
Project, through and including issuance of final certificates of occupancy for
all buildings and apartments. To the extent permitted by the Lender, the
Development Fee shall be paid on a proportional basis as construction proceeds
from draws against the Loan.

 

5.12.4  Development Information. During the construction process, Developer will
provide to Borrower, Company and BR Member copies of all Loan-related and
draw-related information, including but not limited to monthly copies of the
construction draws, construction draws top sheets with budget-versus-actual
information to Borrower, Company and BR Member, plus full physical access to the
Property and all documentation in connection with the development and
construction of the Project.

 

5.12.5  Developer Contribution. Without limitation, and for no additional charge
or credit to the Catalyst Member 's Capital Account, Catalyst Member shall cause
Developer to contribute to the Borrower all of (a) Developer's ownership and
contract rights in and to the subject lands and/or purchase agreements
(including but not limited to Developer's Affiliate's rights to acquire the
Property in accordance with the Purchase Agreement (as defined in the
Cost-Sharing Agreement) (the "Land Contract"), (b) all design and construction
plans for the Project (at Developer 's actual cost, free and clear of all
liabilities) and (c) all other tangible and intangible rights associated with
the Project and (d) all other items appurtenant to the development of the
Project (collectively, the "Developer Rights").

 

5.12.6  BR Member's Owner Representative. The BR Member will be entitled to
staff the Project, at the expense of the Co-Tenants, with an owner s
representative throughout the construction period to oversee, supervise and
assist the Developer in the administration of the Project as needed by the
Developer. The reasonable cost of the owner's representative, which shall not
exceed $25,000, will be capitalized into the Total Project Budget and paid from
the construction draws to the extent approved by Lender (or, to the extent not
so paid, added to the Capital Account of the BR Member and set off on a dollar
for dollar basis amounts owed for the owner's representative).

 

5.12.7  Warranties. Catalyst Member shall cause the Developer to use
commercially reasonable efforts to cause the general contractor to warrant to
the Borrower and the Company the construction of the Project for twelve (12)
months after the Certificate of Occupancy is received for the Project such that
the general contractor must promptly correct and repair, at its sole cost and
expense, all defects discovered during such period. The Company may assign such
warranty and any subcontractor warranties to any third party who purchases the
Project from the Borrower during such period.

 

5.13    Investment Banking Fee. At the Closing of the acquisition of the
Property, the BR Member or its designee shall earn an investment banking fee
equal to one percent (1%) of the Total Project Budget (exclusive of the
Development Fee and this investment banking fee). In lieu of the Company paying
the investment banking fee to the BR Member in cash, the BR Member shall be
entitled to offset a portion of its Initial Capital Contribution by the amount
of the investment banking fee.

 

15

 

 

5.14    Total Project Budget and Operating Budget.

 

5.14.l  Total Project Budget. The Members have attached a preliminary version of
the Total Project Budget to this Agreement as Exhibit C. For the avoidance of
doubt, the preliminary budget attached hereto does not constitute the Total
Project Budget and shall be replaced with the final Total Project Budget at the
time of closing of the Loan. Subject to the approval of the Total Project Budget
by the Members and the Lender, the Members hereby authorize Developer to
construct the Project in accordance with the Total Project Budget, with such
modifications as may be agreed to by the Members pursuant to Section 7.07.

 

5.14.2 Operating Budget. Other than with respect to the construction of the
Project, the Co-Tenants shall operate the Project under a business plan and an
annual operating budget (each, an "Operating Budget") commencing for the
12-month period beginning as of the date of issuance of a temporary certificate
of occupancy. The Catalyst Member shall deliver to the Members for approval the
initial proposed Operating Budget, and also for each calendar year beginning
with calendar year 2014 by November 1st of the preceding calendar year. After
the Operating Budget has been approved, the Catalyst Member shall
administratively implement it on behalf of Company and the other Co-Tenants and
may incur the expenditures and obligations therein provided. No material changes
or departures from any item in an approved Operating Budget shall be made by the
Catalyst Member without the prior approval of the BR Member. If an Operating
Budget has not been approved by January 1st of any subsequent year, the Company
and the other Co-Tenants shall continue to operate the Project under the
Operating Budget for the previous year with such adjustments as may be necessary
to reflect deletion of non-recurring expense items set forth in the previous
Operating Budget and positive or negative adjustments in insurance costs, taxes,
utility costs and Debt Service payments. The Catalyst Member shall promptly
advise and inform the BR Member of any transaction, notice, event or proposal
directly relating to the management and operation of the Project, other assets
of the Company or Borrower or the Company or the Borrower which does or is
likely to significantly affect, either adversely or favorably, the Project,
other assets of the Company or Borrower or is expected to cause a material
deviation from the Operating Budget.

 

5.15    Management Company. The Managers shall agree upon and cause the Borrower
to enter into a management agreement (the "Management Agreement") with a
management company mutually agreed upon by the Members ("Management Company") to
manage, lease-up and operate the Property pursuant to the Management Agreement.
The Management Agreement shall require that Management Company operate the
Project in a first class manner, and in accordance with the standards and
conditions for the type, style, class, use and location of the Property,
consistent with the Property's Operating Budget. The Borrower shall pay
Management Company a management fee in the amount of no more than three percent
(3%) of annual gross cash revenues (except during the lease up phase), payable
monthly.

 

16

 

 

5.16    Operation in Accordance with REOC/REIT Requirements.

 

5.16.1 The Members acknowledge that BR Member or one or more of its Affiliates
(an "BR Affiliate") intends to qualify as a "real estate operating company" or
"venture capital operating company" within the meaning of U.S. Department of
Labor Regulation 29 C.F.R. §2510.3-101 (a "REOC"), and agree that the Company
and its Subsidiaries shall be operated in a manner that will enable BR Member
and such BR Affiliate to so qualify; provided, however, in no event shall the
foregoing require any loss of voting or decision rights to the Catalyst Member
or result in any adverse economic rights of the Catalyst Member. Except as
disclosed to BR Member, Catalyst Member (a) shall not fund any Capital
Contribution with the 'plan assets' of any 'employee benefit plan' within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, or any 'plan' as defined by Section 4975 of the Internal Revenue
Code of 1986, as amended.

 

5.16.2 Except for the Property, neither the Company nor its Subsidiaries shall
hold any investment, incur any indebtedness or otherwise take any action that
would cause any Member of the Company (or any Person holding an indirect
interest in the Company through an entity or series of entities treated as
partnerships for U.S. federal income tax purposes) to realize any "unrelated
business taxable income" as such term is defined in Code Sections 511 through
514, unless specifically agreed to by the Members in writing. No Manager or
Member shall be liable for any income or other taxes, damages, costs or expenses
incurred by the Company or any Member by reason of the recognition by the
Company of UBTI, unless caused by its own willful misconduct or gross negligence
and not related to the Property.

 

5.16.3 The Company (and any direct or indirect Subsidiary of the Company) may
not engage in any activities or hold any assets that would constitute or result
in the occurrence of a REIT Prohibited Transaction as defined herein.
Notwithstanding anything to the contrary contained in this Agreement, during the
time a REIT Member is a Member of the Company, neither the Company, any direct
or indirect Subsidiary of the Company, nor any Member of the Company shall take
or refrain from taking any action which, or the effect of which, would
constitute or result in the occurrence of a REIT Prohibited Transaction by the
Company or any direct or indirect Subsidiary thereof, including without limiting
the generality of the foregoing, but in amplification thereof:

 

5.16.3.1        Entering into any lease, license, concession or other agreement
or permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);

 

5.16.3.2        Leasing, as a lessor, personal property, excluding for this
purpose a lease of personal property that is entered into in connection with a
lease of real property where the rent attributable to the personal property is
less than 15% of the total rent provided for under the lease;

 

5.16.3.3        Acquiring or holding any debt investments, excluding for these
purposes "debt" solely between wholly-owned Subsidiaries of the Company, unless
(I) the amount of interest income received or accrued by the Company under such
loan does not, directly or indirectly, depend in whole or in part on the income
or profits of any person, and (II) the debt is fully secured by mortgages on
real property or on interests in real property. Notwithstanding anything to the
contrary herein, in the case of debt issued to the Company by a Subsidiary which
is treated as a "taxable REIT subsidiary" of the REIT Member, such debt shall be
secured by a mortgage or similar security interest, or by a pledge of the equity
ownership of a subsidiary of such taxable REIT subsidiary;

 

17

 

 

5.16.3.4        Acquiring or holding, directly or indirectly, more than 10% of
the outstanding securities of any one issuer (by vote or value) other than an
entity which either (i) is taxable as a partnership or a disregarded entity for
United States federal income tax purposes, (ii) has properly elected to be a
taxable REIT subsidiary of the REIT Member by jointly filing with REIT, IRS Form
8875, or (iii) has properly elected to be a real estate investment trust for
U.S. federal income tax purposes;

 

5.16.3.5        Entering into any agreement where the Company receives amounts,
directly or indirectly, for rendering services to the tenants of any property
that is owned, directly or indirectly, by the Company other than (i) amounts
received for services that are customarily furnished or rendered in connection
with the rental of real property of a similar class in the geographic areas in
which the Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue or (B) a taxable REIT
subsidiary of REIT Member who is adequately compensated for such services or
(ii) amounts received for services that are customarily furnished or rendered in
connection with the rental of space for occupancy only (as opposed to being
rendered primarily for the convenience of the Property's tenants);

 

5.16.3.6        Entering into any agreement where a material amount of income
received or accrued by the Company under such agreement, directly or indirectly,
does not qualify as either (i) "rents from real property" or (ii) "interest on
obligations secured by mortgages on real property or on interests in real
property," in each case as such terms are defined in Section 856(c) of the Code;

 

5.16.3.7        Holding cash of the Company available for operations or
distribution in any manner other than a traditional bank checking or savings
account;

 

5.16.3.8        Selling or disposing of any property, subsidiary or other asset
of the Company prior to (i) the completion of a two (2) year holding period with
such period to begin on the date the Company acquires a direct or indirect
interest in such property and begins to hold such property, subsidiary or asset
for the production of rental income, and (ii) the satisfaction of any other
requirements under Section 857 of the Code necessary for the avoidance of a
prohibited transaction tax on the REIT; provided, that such restriction shall
not affect, restrict or be deemed to modify (i) either Member's right to
exercise its buy- sell rights under Section 12.06; or (ii) Catalyst's rights
pursuant to Section 6.05(c) or 12.09; or

 

5.16.3.9        Failing to make current cash distributions to REIT Member each
year in an amount which does not at least equal the taxable income allocable to
REIT Member for such year.

 

5.16.4    Notwithstanding the foregoing provisions of Section 5.16.3, the
Company may enter into a REIT Prohibited Transaction if it receives the prior
written approval of the REIT Member specifically acknowledging that the REIT
Member is approving a REIT Prohibited Transaction pursuant to this Section
5.16.4. For purposes of this Section 5.16.4, "REIT Prohibited Transactions"
shall mean any of the actions specifically set forth in Sections 5.16.3(1)
through (9).

 

18

 

 

5.17     FCPA. In compliance with the Foreign Corrupt Practices Act, each Member
will not, and will ensure that its officers, directors, employees, shareholders,
members, agents and Affiliates, acting on its behalf or on the behalf of the
Company or any of its Subsidiaries or Affiliates do not, for a corrupt purpose,
offer, directly or indirectly, promise to pay, pay, promise to give, give or
authorize the paying or giving of anything of value to any official
representative or employee of any government agency or instrumentality, any
political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
"routine governmental action" for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.
The term routine governmental action does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party. Each Member agrees to
notify immediately the other Member of any request that such Member or any of
its officers, directors, employees, shareholders, members, agents or Affiliates,
acting on its behalf, receives to take any action that may constitute a
violation of the Foreign Corrupt Practices Act.

 

ARTICLE 6.

RIGHTS AND OBLIGATIONS OF MEMBERS

 

6.01    Limitation on Liability. Each Members' liability shall be limited as set
forth in this Operating Agreement, the Act and other applicable law.

 

6.02    No Liability for Company Obligations. No Member will have any personal
liability for any debts or losses of the Company beyond its respective Capital
Contributions, except as provided by law or otherwise provided by separate
agreement among the Members.

 

6.03    List of Members. Upon written request of any Member, the Company shall
provide a list showing the names, addresses and Membership Interest and Economic
Interest of all Members and any other information required by Section 18-305 of
the Act and maintained pursuant to Section 11.02.

 

6.04    Dissenters' Rights. No Member shall have appraisal or dissenters' rights
pursuant to Section 18-210 of the Act.

 

6.05    Financing and Recourse Obligations; Refinancing.

 

(a)          The Catalyst Member will use commercially reasonable efforts to
secure a Loan from a Lender, which Loan shall be in an amount no less than 70%
of total development costs as set forth on the Total Project Budget subject to
market terms and conditions, with Borrower serving as the borrower. In the event
that the Catalyst Member fails to secure a Loan within six (6) months after the
date hereof, then, subject to Section 7.07, the BR Member shall have the right
to secure a Loan on behalf of the Borrower.

 

19

 

 

(b)          If required in connection with any Loan, the Catalyst Member and/or
an affiliate of the Catalyst Member acceptable to Lender in its sole discretion
shall be obligated to provide, or cause its Affiliate to provide (subject to the
requirements of the applicable Lender), any required guaranty or indemnity,
including, without limitation, any project completion and repayment guaranties
(each, a "Recourse Guaranty") and any "bad boy" non-recourse carveout guaranty
and/or any environmental indemnification agreement (each a "Non-Recourse
Carveout Guaranty); provided, however, the terms and conditions of such guaranty
or indemnity shall be subject to the approval of the Catalyst Member in its sole
and absolute discretion (each, as the same may be amended or restated from time
to time, a "Loan Guaranty"). The BR Member, in its sole and absolute discretion
may, if it elects to do so, provide or cause one of its Affiliates to provide, a
Non-Recourse Carveout Guaranty on terms and conditions satisfactory to BR Member
in its sole discretion. Neither BR Member nor any Affiliate of BR Member shall
be required to execute a Recourse Guaranty or Non-Recourse Carveout Guaranty.

 

(c)          Notwithstanding anything contained in this Agreement to the
contrary, at any time and from time to time, the Catalyst Member may
unilaterally make a call for Additional Capital Contributions (other than to
fund Hard Cost Overruns (but not including those Hard Cost Overruns required to
be funded by the BR Member) or Catalyst Cost Overrun Loans) from the Members for
so long as the Catalyst Member or its Affiliate has any outstanding guaranty
(including, without limitation, any Loan Guaranty) to fund on a timely basis any
Debt Service Shortfall or any other payment that if unpaid would constitute a
payment default on any such guaranty (a "Guaranty Payment"), and if the BR
Member fails or refuses to timely contribute its proportional share of such
Additional Capital Contribution such that a resulting default would occur under
the Loan and demand made upon the Catalyst Member (or any Affiliate thereof who
has executed any such guaranty) to make a Guaranty Payment, then in such event,
in addition to any of the rights the Catalyst Member has pursuant to this
Agreement, the Catalyst Member shall have the right to unilaterally cause the
Borrower, but only so long as and only to the extent necessary to prevent or
cure such default under a Loan Guaranty, to (1) refinance the Loan, (2) obtain
commercially reasonable supplemental loans secured by assets of the Borrower,
(3) enter into negotiations with the Lender to restructure the Loan and modify
the terms of the Loan or (4) sell the Project; provided, however, no such
exercise of this right may materially change or adversely affect any of BR
Member's economic rights or interests in the Project or the Company without the
prior written consent of the BR Member.

 

(d)          The Catalyst Member shall have the right at any time to procure
debt quotes for Standard Market Financing to refinance the Loan for the Project.
In the event the Catalyst Member desires to refinance the Project in accordance
with quoted terms acceptable to the Catalyst Member, the Borrower is qualified
to close such loan and the BR Member fails to provide its consent to the
refinance, then the BR Member shall:

 

(i)          cause the Catalyst Member and/or any Affiliate to be released in
full from any Loan Guaranty;

 

(ii)         make an Additional Capital Contribution to the Company (which
amount will in turn be contributed to the Borrower pursuant to the TIC
Agreement) in an amount no less than the amount required to fund the
distributions described in subsection (iii) below; and

 

(iii)        to the extent the proceeds of the quoted Standard Market Financing
would have exceeded the then-current balance of the Loan, then, notwithstanding
the distribution priority provisions of the TIC Agreement and/or this Agreement,
it shall cause the Borrower to make distributions to the Co-Tenants (and the
Company to make distributions to the Members) in such amounts as are necessary
to result in the Co-Tenants and the Members receiving distributions in the same
amount that they would have received if the refinancing had been consummated on
the quoted terms acceptable to the Catalyst Member. In the event that the BR
Member makes any such Additional Capital Contribution, it is the intent of the
Members that any such Additional Capital Contributions will, in turn, be
contributed to the Borrower and that the Borrower will then return such capital
contributions, along with a preferred return thereon, to the Company on a
priority basis, in accordance with the provisions of the TIC Agreement, for
purposes of recovering the Additional Capital Contributions pursuant to Section
9.01.

 

20

 

 

6.06    Default. If any Member or its Affiliate commits any Default Action (as
defined below), then, provided the other Member and/or its Affiliate is not in
material breach or default hereunder and has not otherwise committed a Default
Action, in addition to any other legal or equitable remedy available to the
non-breaching Member (or pursuant to the terms of this Agreement), the
non-breaching Member shall be entitled to recover its actual damages, including
reasonable attorney's fees (but specifically excluding special, consequential,
punitive or exemplary damages) sustained by non-breaching Member as a result of
such Default Action. The following actions are collectively referred to as
"Default Actions": (1) Bankruptcy of a Member, (2) willful misconduct or gross
negligence, (3) willful misappropriation of Company or Borrower funds, (4) the
material breach or violation of this Agreement (but expressly excluding a
Member's failure to make an Additional Capital Contribution), (5) the transfer
of a Membership Interest (or, in the case of the Catalyst Member, the occurrence
of a Catalyst Change of Control) in violation of this Agreement; (6) any action
or omission that, to the extent caused solely by a Member's actions or
omissions, results in Lender asserting liability under a Non-Recourse Carveout
Guaranty (but expressly excluding therefrom, any liquidity based non-recourse
carveout), (7) withdrawal of a Member in violation of the Agreement; (8) solely
with respect to the Catalyst Member, the Bankruptcy of Developer or any
Affiliate of Catalyst that has provided a Loan Guaranty, but only to the extent
that the Bankruptcy by a Catalyst Affiliate triggers a default under the terms
of the applicable Loan and (9) solely with respect to the BR Member, the
Bankruptcy of Bluerock Residential Growth REIT, Inc. following the date that it
first acquires a direct or indirect interest in the Company or the Project;
provided, that the non-defaulting Member shall provide notice to the defaulting
Member of the occurrence of any Default Action under clauses (1), (4), (5), (6),
(7), (8) or (9) and the defaulting Member shall have thirty (30) days from the
receipt of such notice to cure such Default Action; provided, however, that if
more than thirty (30) days is reasonably required to cure such Default Action
and if the defaulting Member has commenced to cure within the original thirty
(30) day cure period and diligently continues to cure such default, then the
defaulting Member shall receive such additional time as is reasonably necessary
to cure the Default Action (not to exceed an additional thirty (30) days).

 

ARTICLE 7.

MEETINGS OF MEMBERS

 

7.01    Meetings. Meetings of the Members, for any purpose or purposes, may be
called by the Managers or any Member.

 

7.02    Place of Meetings. The Persons calling any meeting may designate any
place in Atlanta, Georgia as the place of meeting for any meeting of the
Members. If no designation is made, the place of meeting shall be the principal
executive office of the Company in the State of Georgia.

 

7.03    Notice of Meetings. Written notice stating the place, day and hour of
the meeting and the purpose or purposes for which the meeting is called shall be
delivered not less than two (2) nor more than five (5) days before the date of
the meeting, either personally or by mail, by or at the direction of the
Managers or Person calling the meeting, to each Member entitled to vote at such
meeting. If mailed, such notice shall be deemed to be delivered two (2) calendar
days after being deposited in the United States mail, addressed to the Member at
its address as it appears on the books of the Company, with postage thereon
prepaid. Notice provided in accordance with this Section shall be effective
notwithstanding anything in the Act to the contrary.

 

21

 

 

7.04    Meeting of all Members. If all of the Members shall meet at any time and
place, either within or outside of the State of Georgia, and consent to the
holding of a meeting at such time and place, such meeting shall be valid without
call or notice, and at such meeting any lawful action may be taken.

 

7.05    Record Date. For the purpose of determining Members entitled to notice
of or to vote at any meeting of Members or any adjournment thereof, or Members
entitled to receive payment of any distribution, or in order to make a
determination of Members for any other purpose, the date on which notice of the
meeting is mailed or the date on which such distribution is made, as the case
may be, shall be the record date for such determination of Members unless the
Managers shall otherwise specify another record date. When a determination of
Members entitled to vote at any meeting of Members has been made as provided in
this Section, such determination shall apply to any adjournment thereof.

 

7.06    Quorum. All of the Members, represented in person or by proxy, shall
constitute a quorum at any meeting of Members.

 

7.07    Manner of Acting. The affirmative vote of the Catalyst Member and the BR
Member shall be required to approve these actions (each, a "Major Decision"):

 

(a)          Do any act in contravention of, or amend the Company 's Certificate
of Formation or this Operating Agreement;

 

(b)          Do any act not specifically authorized herein which would make it
impossible or impractical to own the Project or to otherwise carry on the
ordinary business of the Company or the Borrower;

 

(c)          Possess any property of the Company or assign the rights of the
Company in any specific property of the Company for other than a Company
purpose;

 

(d)          Change or reorganize the Company into any other legal form or to
cause any merger of the Company with another entity;

 

(e)          Commence, or respond to, or settle any litigation involving the
Company, the Borrower or the Property;

 

(f)           filing or initiating a Company or Borrower Bankruptcy;

 

(g)          Permit or cause the Company or the Borrower to purchase or invest
in real property other than its co-tenancy interest in the Project;

 

(h)          Make loans using funds of the Company;

 

(i)          except as expressly provided in Section 12.02, the admission of
additional Members to the Company;

 

(j)          take any action which would reasonably be expected to expose the
Catalyst Member, BR Member or any Affiliate thereof to liability under any Loan
Guaranty;

 

(k)          Enter into any transaction with a Member and/or any Affiliate
thereof (except as expressly authorized herein);

 

(l)          Incur any indebtedness for borrowed money or grant a security
interest in the Company's or Borrower's property;

 

22

 

 

(m)          Enter into any one or more agreements or contractual commitments,
on behalf of the Company or the Borrower obligating the Company or Borrower, as
applicable, to make expenditures exceeding, in the aggregate for any one year,
$30,000 (except as expressly authorized herein);

 

(n)          approve any modifications to the Total Project Budget;

 

(o)          approve any Operating Budget or make any modifications thereto;

 

(p)          make any expenditure or incur any obligation that varies from the
Total Project Budget or Operating Budget, as applicable;

 

(q)          subject to Sections 6.05(c), 6.05(d) and 12.09, any sale, refinance
or other capital transaction with regard to the Project;

 

(r)          In the event of a fire, other casualty or partial condemnation of
the Property, a determination whether to construct or reconstruct improvements
located in the Property, where such construction or reconstruction would cost in
excess of One Hundred Thousand Dollars ($100,000) and is not required under the
terms and provisions of any lease, mortgage or deed of trust affecting the
damaged or condemned portion of the Property in question;

 

(s)          approve any general contractor or co-developer for the Property,
including any agreement related thereto;

 

(t)          adoption of or modifications to the preliminary drawings or the
final bid set of construction drawings and specifications for the Project
(collectively, such plans, drawings and specifications, as they may be modified
in accordance with this Agreement, are referred to as the "Plans"); and any
changes to the final Plans, including, without limitation, any Discretionary
Changes (as hereinafter defined), provided, however, that the Catalyst Member
may authorize changes to or variance from the Plans without the approval of the
BR Member, only if such changes or variances do not result in any change to unit
count or unit mix;

 

(u)          any material changes to the Company's or Borrower's business plan,
including without limitation changes with regard to leasing strategy and rental
rates;

 

(v)         hiring or terminating any property manager and the entry into any
related property management agreement for the Property; and

 

(w)         making any decisions or elections under the Trust Agreement or TIC
Agreement.

 

Notwithstanding anything contained herein to the contrary, the items listed in
subsections (q) through (v) above shall cease to be Major Decisions and shall
only require the approval of the BR Member, after soliciting the viewpoint of
the Catalyst Member, from and after the date that the Stabilized Conditions (as
hereinafter defined) have been satisfied. As used herein, "Stabilized
Conditions" shall mean (i) at least thirty (30) months have lapsed from the date
of this Agreement, and (ii) the Catalyst Member and/or any Affiliate have been
or, upon consummation of the proposed Major Decision, will be released in full
from any Loan Guaranty.

 

23

 

 

7.08    Proxies. A Member may vote in person or by proxy executed in writing by
the Member or by a duly authorized attorney-in-fact. Such written proxy shall be
delivered to the Company.

 

7.09    Action by Members Without a Meeting. Action required or permitted to be
taken by the Members at a meeting may be taken without a meeting if the action
is evidenced by one or more written consents describing the action taken, signed
by all of the Members. Action take under this Section is effective when the
Members required to approve such action have signed the consent, unless the
consent specifies a different effective date. The record date for determining
Members entitled to take action without a meeting shall be the date the first
Member signs a written consent.

 

7.10    Waiver of Notice. Pursuant to Section 18-302(c) of the Act, when any
notice is required to be given to any Member, a waiver thereof in writing signed
by the person entitled to such notice, whether before, at, or after the time
stated therein, shall be equivalent to the giving of such notice.

 

7.11    Meeting by Telephone; Action by Consent. Pursuant to Section 18-302(d)
of the Act, Members may also meet by conference telephone call if all Members
can hear one another on such call and the requisite notice is given or waived.

 

ARTICLE 8.

CONTRIBUTIONS TO THE COMPANY AND CAPITAL ACCOUNTS

 

8.01    Members' Initial Capital Contributions. Each Member shall be obligated
to contribute such amount as is set forth in Exhibit "A" hereto as its share of
the Initial Capital Contribution. The Catalyst Member is making its entire
Initial Capital Contribution on the date hereof, and the BR Member shall make
its Initial Capital Contribution in installments in accordance with the terms
set forth herein. From time to time after the date hereof, the Catalyst Member
shall call for Capital Contributions by the BR Member in order to fund the
amounts set forth in the Total Project Budget; provided, that, the aggregate
amount of such capital calls (each, a "Capital Call") shall not exceed the
amount of the BR Member's capital commitment as set forth on Exhibit "A". The
Catalyst Member shall make Capital Calls by issuing written notice thereof to
the BR Member. The terms of any such Capital Call shall require the BR Member to
contribute the amount subject to such Capital Call by wire transfer payable in
U.S. dollars to an account designated in the Capital Call Notice, no later than
the date specified therein (the "Due Date"), provided that such Due Date shall
not be less than 5 business days after the date of such Capital Call Notice.
Notwithstanding the foregoing, the Members agree that all Pursuit Costs (as such
term is defined in the Cost-Sharing Agreement) previously incurred by a Member
or its Affiliate either (i) shall be deemed an Initial Capital Contribution of
such Member and reduce the amount otherwise to be contributed by it to the
Company or (ii) shall be refunded to such Member.

 

8.02    Additional Contributions. Except as set forth in Section 6.05(c),
Section 6.05(d) or this Article 8, no Member shall be required to make any
Capital Contributions to the Company.

 

8.03    Loans to Company. To the extent approved by the Managers and Members
pursuant to Section 7.07, any Member may make a secured or unsecured loan to the
Company or the Borrower.

 

24

 

 

8.04    Mandatory Additional Capital Contributions.

 

(a)          Non-Development Cost Overruns. Except in the instance of a Hard
Cost Overrun Loan under Sections 8.04(c) and 8.04(d), and subject further to
Catalyst Member's right to call capital as provided in Section 6.05(c) other
than for Hard Cost Overruns and the BR Member's right to contribute capital
pursuant to Section 6.0S(d), in the event the Borrower is reasonably expected to
incur a Non-Development Cost Overrun or is unable to pay its cash obligations as
and when they become due, and thus has or is expected to have an actual cash
flow deficit, and such funds cannot be obtained pursuant to Section 8.03 above
or pursuant to the TIC Agreement, the Catalyst Member shall determine the amount
of required funds, shall notify the Management Committee of same and shall
recommend that the Management Committee make a capital call for such funds
pursuant to this Section 8.04(a). Upon the receipt of the recommendation of the
Catalyst Member, the Management Committee shall evaluate such recommendation in
good faith and shall determine whether such capital call is reasonably required
under the circumstances. In the event that the Management Committee elects to
make such capital call, it shall so notify the Members, and the Catalyst Member
and the BR Member shall have thirty (30) days to make Capital Contributions in
the amounts of 15% and 85%, respectively, of the necessary funds (each, an
"Additional Capital Contribution").

 

Notwithstanding the foregoing: (i) the Catalyst Member must on its own account
pay over to the Company any Non-Development Cost Overrun caused by, or any
additional capital required by the Company or Borrower because of, a Default
Action of the Catalyst Member (a "Catalyst Cost Overrun Loan") (to be paid back
as provided in Section 9.0l(f) below, but without any interest or return
thereon); and (ii) the BR Member must on its own account pay over to the Company
any Non-Development Cost Overrun caused by, or any additional capital required
by the Company or Borrower because of, a Default Action of the BR Member (the
"BR Cost Overrun Loan") (to be paid back as provided in Section 9.0l(f) below,
but without any interest or return thereon). In either such case, it is the
intent of the Members that any such Additional Capital Contributions will, in
turn, be contributed to the Borrower and that the Borrower will then return such
capital contributions to the Company on a priority basis, in accordance with the
provisions of the TIC Agreement.

 

(b)          Soft Cost Overruns. Except in the instance of a Hard Cost Overrun
Loan under Sections 8.04(c) and 8.04(d), and subject further to Catalyst
Member's right to call capital as provided in Section 6.05(c) other than for
Hard Cost Overruns and the BR Member's right to contribute capital pursuant to
Section 6.05(d), in the event the Borrower is reasonably expected to incur a
Soft Cost Overrun, the Catalyst Member shall determine the amount of required
funds, shall notify the Management Committee of same and shall recommend that
the Management Committee make a capital call for such funds pursuant to this
Section 8.04(b). Upon the receipt of the recommendation of the Catalyst Member,
the Management Committee shall evaluate such recommendation in good faith and
shall determine whether such capital call is reasonably required under the
circumstances. In the event that the Management Committee elects to make such
capital call, it shall so notify the Members, and each Member shall have thirty
(30) days to make a Capital Contribution in an amount equal to fifty percent
(50%) of the necessary funds as an Additional Capital Contribution.

 

(c)          In the event a Member fails to make all of its Additional Capital
Contribution ("Defaulting Member") as required in subparagraph (a) or (b) above
on the due date (the "Contribution Default Date"), the following shall apply:

 

(i)          the Defaulting Member's voting rights and rights to participate in
the management of the business of the Company shall automatically be suspended;
and

 

(ii)         the non-Defaulting Member(s) may (but shall not be obligated to)
contribute the unpaid portion of the Defaulting Member's Additional Capital
Contribution. If there is more than one non-Defaulting Member desiring to make
the Additional Capital Contribution on behalf of the Defaulting Member, then
such non-Defaulting Members shall be entitled to contribute the Defaulting
Member's Additional Capital Contribution in such amounts as they may agree among
each other, or, in the absence of such agreement, in proportion to their
respective Ownership Percentages. For the avoidance of doubt, it is the intent
of the Members that any such Additional Capital Contributions will, in turn, be
contributed to the Borrower and that the Borrower will then return such capital
contributions, along with a preferred return thereon (if applicable), to the
Company on a priority basis, prior to any other distributions to the Co-Tenants,
in accordance with the provisions of the TIC Agreement.

 

25

 

 

(d)          Hard Cost Overruns. Notwithstanding 8.04(a) and 8.04(b), the
Catalyst Member may not call for Additional Capital Contributions here or under
Section 6.05(c) but rather must on its own account pay over to the Company Hard
Cost Overruns as and when they come due as a loan to the Company (each, a "Hard
Cost Overrun Loan") (to be paid back as provided in Section 9.0l (f) below but
without any interest or return thereon); provided, however, to the extent any
Hard Cost Overruns occur following the removal of the Catalyst Member as a
Manager pursuant to Section 5.09 and/or the removal of the Developer pursuant to
the Development Agreement, then in such event, the BR Member shall be
responsible for, and must on its own account pay over to the Company as and when
they come due, such amounts as a loan to the Company which shall be treated in
the same manner as a Hard Cost Overrun Loan.

 

(e)          Cost Savings. With the approval of the Lender, the Catalyst Member
may reallocate Cost Savings within Hard Costs or Soft Costs to other line items
within either such category (including the contingency for Hard Costs or Soft
Costs) in order to pay for Hard Cost Overruns before having to make a Hard Cost
Overrun Loan to pay for such Hard Cost Overruns or to pay for Soft Cost Overruns
before having to make a capital call to pay for such Soft Cost Overruns. The
Catalyst Member shall provide to the BR Member, on a monthly basis, a list of
any proposed Cost Savings to be reallocated to another line item of the Total
Project Budget, identifying the line item from which the Cost Savings originated
and the line item to which the Cost Savings were reallocated if approved by the
Lender. In the event Lender approves a construction draw on the Loan to pay the
aggregate Cost Savings to Borrower, then in such event the Catalyst Member shall
be entitled to 100% of the proceeds derived from such funding draw on the Loan.

 

(f)          Failure to Make Cost Overrun Loans. Notwithstanding anything
contained herein to the contrary, in the event the Borrower requires additional
funds because a Member has failed to fund as required its Hard Cost Overrun
Loan, Catalyst Cost Overrun Loan or BR Cost Overrun Loan, as the case may be,
then, in such event, the non-defaulting Member shall have the right (but not the
obligation) to make an Additional Capital Contribution in the amount necessary
to fund the Defaulting Member's share, which, when funded, the Member making
such Additional Capital Contribution pursuant to this Section 8.04(f) shall be
credited with Additional Capital Contributions at a 3:1 ratio for each such
dollar of Additional Capital Contribution so made on behalf of the Defaulting
Member. For example, if the Catalyst Member fails to make a Hard Cost Overrun
Loan, the BR Member shall have the right but not the obligation to fund such
amount to the Company as an Additional Capital Contribution but shall be
credited at a 3:1 ratio (meaning, for every $100,000 of Additional Capital
Contribution made by the BR Member for that purpose, the BR Member would be
credited with having made $300,000 of Additional Capital Contributions and the I
0% Additional Contribution Priority Return will be calculated on such $300,000
figure). In addition, in the event that the BR Member makes an Additional
Capital Contribution pursuant to this Section 8.04(f), it is the intent of the
Members that any such Additional Capital Contributions will, in turn, be
contributed to the Borrower and that the Borrower will then return such capital
contributions to the Company at a 3: I ratio, along with a preferred return
thereon, on a priority basis, prior to any other distributions to the
Co-Tenants, in accordance with the provisions of the TIC Agreement.

 

8.05    Withdrawal or Reduction of Members' Contributions to Capital.

 

(a)          A Member shall not receive out of the Company's property any part
of such Member's Capital Contributions until all liabilities of the Company,
except liabilities to Members on account of their Capital Contributions, have
been paid or there remains property of the Company sufficient to pay them.

 

26

 

 

(b)          A Member, irrespective of the nature of such Member's Capital
Contribution, has only the right to demand and receive cash in return for such
Capital Contribution.

 

8.06    Maintenance of Capital Accounts. The Company shall establish and
maintain a Capital Account for each Member and Economic Interest Owner. Each
Member's Capital Account shall be increased by (a) the amount of any Capital
Contribution contributed by the Member to the Company, (b) the fair market value
of any property, as determined by the Company and the Member by arm's length
agreement at the time of contribution (net of liabilities assumed by the Company
or subject to which the Company takes such property within the meaning Section
752 of the Code), and (c) the Member's share of Profits and of any separately
allocated items of income or gain (including any gain or income allocated to the
Member to reflect the difference between the book value and tax basis of assets
contributed by such Member). Each Member's Capital Account shall be decreased by
(a) the amount of any money distributed to the Member by the Company (excluding
payments received by a Member from the Company as repayment of a loan by the
Company to the Member), (b) the fair market value of any property distributed to
the Member (net of liabilities of the Company assumed by the Member or subject
to which the Member takes such property within the meaning of Section 752 of the
Code), and (c) the Member's share of Losses and of any separately allocated
items of deduction or loss (including any loss or deduction allocated to the
Member to reflect the difference between the book value and tax basis of assets
contributed by the Member).

 

ARTICLE 9.

DISTRIBUTIONS

 

9.01    Distributions. Distributions of Net Cash Flow and Capital Proceeds shall
be distributed and applied by the Managers in the following order and priority:

 

(a)          First, to non-Defaulting Members, pari passu, in accordance with
their accrued but unpaid Additional Contribution Priority Return, if any, until
each non-Defaulting Member entitled to an Additional Contribution Priority
Return is paid such amount in full;

 

(b)          Next, to non-Defaulting Members, pari passu, in accordance with
their Additional Capital Contributions, until their unreturned Additional
Capital Contributions are reduced to zero;

 

(c)          Next, to Defaulting Members, pari passu, in accordance with their
accrued but unpaid Additional Contribution Priority Return, if any, until each
Defaulting Member entitled to an Additional Contribution Priority Return is paid
such amount in full;

 

(d)          Next, to Defaulting Members, pari passu, in accordance with their
Additional Capital Contributions, until their unreturned Additional Capital
Contributions are reduced to zero;

 

(e)          Next, to the Members, pari passu, in accordance with their Initial
Capital Contributions, until such time as the BR Member has received an amount
equal to the greater of (1) an Internal Rate of Return of ten percent (10%) and
(2) 135% of the BR Member's Initial Capital Contributions;

 

27

 

 

(f)          Next, to each applicable Member an amount equal to the aggregate of
all Hard Cost Overrun Loans, Catalyst Cost Overrun Loans and BR Cost Overrun
Loans made by such Member, all without interest, pari passu to the Members based
on the principal amounts outstanding with respect to each Member;

 

(g)          Next, pari passu, 70.58% to the BR Member and 29.42% to the
Catalyst Member, until such time as the BR Member has received an Internal Rate
of Return of at least twenty percent (20%); and

 

(h)          Thereafter, pari passu, 58.82% to the BR Member and 41.18% to the
Catalyst Member.

 

9.02    Limitation Upon Distributions. No distribution shall be made to Members
if prohibited by Section 18-607 of the Act.

 

9.03    Interest On and Return of Capital Contributions. No Member shall be
entitled to interest on its Capital Contribution or to return of its Capital
Contribution, except as otherwise specifically provided for herein.

 

ARTICLE 10.

ALLOCATIONS OF NET PROFITS AND NET LOSSES

 

10.01      Allocation of Profits and Losses. Profits and Losses for any Fiscal
Year or other period of the Company will be allocated to the Members as follows:

 

(a)          Allocations of Profits and Losses for Capital Account Purposes.
After giving effect to the special allocations set forth in Sections 10.02 and
10.03, Profits and Losses of the Company for any Fiscal Year or portion thereof
shall be allocated among the Capital Accounts of the Members in such a manner
that would cause, to the extent possible, the Capital Accounts of the Members as
of the end of a Fiscal Year or portion thereof, after adjustment for all
contributions and distributions during the year, and after adjustment for the
special allocations set forth in Sections 10.02 and 10.03 (including the
allocations of such Members' shares of the "partnership minimum gain" and
"partner nonrecourse debt minimum gain" (as such terms are used in Regulation
Section 1.704-2) not otherwise required to be taken into account during such
period), to equal the aggregate distributions that the Members would be entitled
to receive pursuant to Section 9.01, in each case determined as if (i) all
assets of the Company, including cash, were sold for their Gross Asset Values
(which, for the avoidance of doubt, shall not be "booked up" to fair market
value for this purpose outside of an actual liquidation), (ii) all Company
liabilities, including the Company's share of any liability of any entity
treated as a partnership for U.S. federal income tax purposes in which the
Company is a partner, were satisfied in cash according to their terms (each
nonrecourse liability is limited to the book value of the assets securing such
liability) and (iii) the remaining proceeds were distributed in accordance with
Section 9.01. The Managers, based on the advice of the Company's tax advisors,
shall have the authority to correct or adjust any allocation provision hereunder
as it determines to be necessary or appropriate (and not unfairly discriminatory
against any Member) for such allocations, in the aggregate, to be made in the
manner provided in the first sentence of this Section 10.01.

 

28

 

 

(b)          Limitations on Losses for Capital Account Purposes. Notwithstanding
anything in Section 10.0l(a) to the contrary, the Managers will not allocate any
item of loss or deduction to a Member that would cause or increase a deficit
balance in such Member's Capital Account (as increased by such Member's share of
"partnership minimum gain" and "partner nonrecourse debt minimum gain", as such
terms are defined in Regulations Section 1.704-2 and applied to the Members of
the Company), and will make special allocations of the Profits or Losses of the
Company among the Members as necessary to cause the allocations under this
Section 10.01 to be respected under Code Section 704(b) and Regulations Section
1.704 l (b)(l ). The Managers shall, to the extent possible and in whatever
manner they deem appropriate, make subsequent curative allocations of other
items of income, gain, loss and deduction to offset any such special tax
allocations.

 

10.02      Special Allocations. The following special allocations shall be made
in the following order:

 

(a)          Minimum Gain Chargeback. Notwithstanding any other provision of
this Article 10, if there is a net decrease in Company Minimum Gain during any
Company Fiscal Year, each Member shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member's share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704- 2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Section 1.704-2(f) of the
Regulations. This Section 10.02(a) is intended to comply with the minimum gain
chargeback requirement in such Section of the Regulations and shall be
interpreted consistently therewith.

 

(b)          Member Minimum Gain Chargeback. Notwithstanding any other provision
of this Article 10, except Section 10.02(a), if there is a net decrease in
Member Minimum Gain attributable to a Member Nonrecourse Debt during any Company
Fiscal Year, each Member who has a share of the Member Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Regulations
Section l.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member's share of the net decrease in Company Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Section 1.704- 2(i)(4) of the Regulations. This Section 10.02(b) is
intended to comply with the minimum gain chargeback requirement in such Section
of the Regulations and shall be interpreted consistently therewith.

 

(c)          Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or Distributions described in Regulations
Sections 1.704- l (b)(2)(ii)(d)(4), (5), or (6), items of Company income and
gain shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 10.02(c) shall be made if and only to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article 10 have been tentatively made as
if this Section 10.02(c) were not in the Agreement.

 

(d)          Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Company Fiscal Year that is in excess of the
sum of (i) the amount such Member is obligated to restore, and (ii) the amount
such Member is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections l.704-2(g)(l) and l.704- 2(i)(5), each such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 10.02(d) shall be made if and only to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article 10 have been tentatively made as
if Section 10.02(c) hereof and this Section 10.02(d) were not in the Agreement.

 

29

 

 

(e)          Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year
or other period shall be specially allocated to the Members in accordance with
their respective Ownership Percentages.

 

(f)          Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any fiscal year or other period shall be specially allocated to the Member
who bears the economic risk of loss with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section l.704-2(i).

 

(g)          Section 754 Adjustment. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Regulations Section l.704-l (b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

 

10.03      Curative Allocations.

 

(a)          The allocations set forth in Sections 10.0l (b) and 10.2 (the
"Regulatory Allocations") are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 10.03. Therefore, notwithstanding any
other provision of this Article 10 (other than the Regulatory Allocations), the
Managers shall make such offsetting special allocations of Company income, gain,
loss or deduction in whatever manner they determine appropriate so that, after
such offsetting allocations are made, each Member's Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of the Agreement and all
Company items were allocated pursuant to Section 10.01.

 

(b)          The Managers shall have reasonable discretion, with respect to each
Company Fiscal Year, to (i) apply the provisions of Section 10.03(a) hereof in
whatever manner is likely to minimize the economic distortions that might
otherwise result from the Regulatory Allocations, and (ii) divide all
allocations pursuant to Section 10.03(a) hereof among the Members in a manner
that is likely to minimize such economic distortions.

 

10.04      Tax Allocations.

 

(a)          Except as set forth in this Section 10.04, allocations for income
tax purposes of items of income, gain, loss, deduction, and credits, and basis
therefor, shall be made in the same manner as allocations for book purposes set
forth in Sections 10.01, 10.02 and 10.03 hereof. In applying this Section 10.04,
each item of income, gain, expense and loss for a period not specially allocated
shall be allocated in the same proportions as the allocation of Profits and
Losses for such period.

 

(b)          In the event of a contribution of property other than cash to the
Company, income, gain, loss and deduction with respect to such contributed
property shall be shared among the Members for tax purposes so as to take
account of the variation between the basis of the property to the Company and
its fair market value at the time of contribution in accordance with Code
Section 704(c) and the Regulations thereunder.

 

30

 

 

(c)          In the event the book value of any Company asset is adjusted to
equal its fair market value in accordance with Regulations Sections
1.704-1(b)(2)(iv)(d) and 1.704- l (b)(2)(iv)(f), subsequent allocations of
income, gain, loss and deduction with respect to such asset shall take into
account any variation between the adjusted basis of such asset for federal
income tax purposes and its fair market value pursuant to Code Section 704(c)
and the Regulations thereunder.

 

(d)          In accordance with Sections 704(b) and 704(c) of the Code and
applicable Treasury Regulations, including Treasury Regulations Section
1.704-1(b)(4)(i), items of income, gain, deduction and loss with respect to any
property that is properly reflected on the books of the Company at a book value
that differs from the adjusted tax basis of such property within the meaning of
the Regulation l.704-l(b)(2)(iv)(g)(l) ("Book Property") (and, if necessary, any
other property of the Company) shall, solely for tax purposes, be allocated
among the Members so as to take account of any variation between the adjusted
basis of the Book Property to the Company for federal income tax purposes and
its book value.

 

(e)          To the extent of any recapture income resulting from the sale or
other taxable disposition of assets of the Company, the amount of any gain from
such disposition allocated to a Member (or a successor in interest) for federal
income tax purposes pursuant to the above provisions shall be deemed to be
recapture income to the extent that such Member has been allocated or has
claimed any deduction directly or indirectly giving rise to the treatment of
such gain as recapture income.

 

(f)          The items of income, gain, deduction and loss for tax purposes
allocated to the Members pursuant to this Section 10.04 shall not be reflected
in the Members' Capital Accounts. Any elections or other decisions relating to
such allocations shall be made by the Managers in any manner that reasonably
reflects the purpose and intent of this Agreement and is consistent with the
economic arrangement among the Members.

 

(g)          Pursuant to Treasury Regulations Section l.752-3(a)(3), the Members
hereby agree to allocate excess nonrecourse liabilities of the Company in
accordance with their respective Ownership Percentages.

 

10.05 Varying Interest in Company. Allocations to any Member whose Membership
Interest changes during a Company Fiscal Year or to any Member who is a Member
for less than a full Company Fiscal Year, whether by reason of the admission of
a Member, the withdrawal of a Member, a non-pro rata contribution of capital to
the Company or any other event described in Section 706(d)(l ) of the Code and
the Regulations issued thereunder, shall be made in accordance with Section
706(d) of the Code and the Regulations promulgated thereunder to take into
account the varying Interests of the Members in the Company during the Company
Fiscal Year.

 

ARTICLE 11.

BOOKS AND RECORDS

 

11.01      Accounting Period. The Company's accounting period shall be the
calendar year.

 

11.02      Records. Proper and complete records and books of accounts shall be
kept or shall be caused to be kept by the Managers in which shall be entered
fully and accurately all transactions and other matters relating to the
Company's business in such detail and completeness as is customary and usual for
businesses of the type engaged in by the Company. The Company shall keep at its
principal place of business the following records:

 

(a)          A current list of the full name and last known address of each
Member, Economic Interest Owner and Manager;

 

(b)          Copies of records to enable a Member to determine the relative
voting rights, if any, of the Members;

 

31

 

 

(c)          A copy of the Certificate of Formation of the Company and all
amendments thereto;

 

(d)          Copies of the Company's federal, state and local income tax returns
and reports, if any, for the three most recent years;

 

(e)          Copies of the Company's written Operating Agreement, together with
any amendments thereto;

 

(f)          Copies of any financial statements of the Company for the three (3)
most recent years.

 

The books and records shall at all times be maintained at the principal office
of the Company and shall be open to the reasonable inspection and examination of
the Members, Economic Interest Owners, or their duly authorized representatives
during reasonable business hours.

 

11.03       Reports and Financial Statements.

 

(a)          Within fifteen (15) days of the end of each Fiscal Year, the
Catalyst Member shall cause each Member to be furnished with the following
annual reports computed as of the last date of the Fiscal Year: (i) an unaudited
balance sheet of the Company; (ii) an unaudited statement of the Company's
profit and loss; and (iii) a statement of the Members' Capital Accounts and
changes therein in such Fiscal Year.

 

(b)          Within fifteen (15) days of the end of each quarter of each Fiscal
Year, the Catalyst Member shall cause to be furnished to the BR Member such
information as reasonably requested by the BR Member, and to the extent not
readily available, which may be reasonably prepared by the Catalyst Member at
the expense of the Company, as is necessary for any REIT Member (whether a
direct or indirect owner) to determine its qualification as a REIT and its
compliance with REIT Requirements as shall be requested by the BR Member.
Further, the Catalyst Member shall cooperate in a reasonable manner at the
request of any Member, at the expense of the Company, to work in good faith with
any designated accountants or auditors of such Member or its Affiliates so that
such Member or its Affiliate is able to comply with any public reporting,
attestation, certification and other requirements under the Securities Exchange
Act of 1934, as amended, applicable to such entity, and to work in good faith
with the designated accountants or auditors of the Member or any of its
Affiliates in connection therewith, including for purposes of testing internal
controls and procedures of such Member or its Affiliates.

 

11.04     Tax Returns. The Catalyst Member shall cause the preparation and
timely filing of all tax returns required to be filed by the Company pursuant to
the Code and all other tax returns deemed necessary and required in each
jurisdiction in which the Company does business and shall submit such returns to
the Members for their review, comment and approval at least ten (10) days prior
to the due date or extended due date thereof and shall thereafter cause the same
to be filed in a timely manner (including extensions). No later than the due
date or extended due date, the BR Member shall deliver or cause to be delivered
to each Member a copy of the tax returns for the Company and such Subsidiaries
with respect to such Fiscal Year, together with such information with respect to
the Company and such Subsidiaries as shall be necessary for the preparation by
such Member of its U.S. federal and state income or other tax and information
returns.

 

32

 

 

ARTICLE 12.

TRANSFERABILITY

 

12.01     General Prohibition. Except as provided in Sections 12.02, 12.06 and
12.09 hereof, in which event no consent from any party shall be required to
effectuate the transfer(s) described therein, no Member or Economic Interest
Owner may assign, convey, sell, transfer, liquidate, encumber, or in any way
alienate (collectively a "Transfer"), all or any part of its Interest without
the prior written consent of the Members, which consent may be given or withheld
in the sole discretion of any Member; provided, however, that nothing contained
herein shall prohibit any transfers of direct or indirect equity interests in
the Members so long as, in the case of the Catalyst Member, such transfers do
not result in a Catalyst Change of Control. Any attempted Transfer of all or any
portion of an Interest without the necessary consent, or as otherwise permitted
hereunder, shall be null and void and shall have no effect whatsoever. Upon the
transfer of a Membership Interest in accordance with this Article 12, the
Ownership Percentages of the transferring Member and of the transferee shall be
adjusted accordingly. Notwithstanding anything contained herein to the contrary,
no Transfers shall be permitted that would violate the terms of any Loan
documents.

 

12.02     Affiliate Transfers. Notwithstanding anything to the contrary
contained in this Agreement, the following Transfers shall not require the
approval set forth in Section 12.01:

 

(a)          Any Transfer by BR Member or a Bluerock Transferee of up to one
hundred percent (100%) of its Interest to any Affiliate of Bluerock Real Estate,
L.L.C., including but not limited to (A) Bluerock Residential Growth REIT, Inc.
("BR REIT") or any Person that is directly or indirectly owned by BR REIT; (B)
Bluerock Special Opportunity + Income Fund, LLC ("BR SOIF") or any Person that
is directly or indirectly owned by BR SOIF; (C) Bluerock Special Opportunity +
Income Fund II, LLC ("BR SOIF II") or any Person that is directly or indirectly
owned by BR SOIF II, (D) Bluerock Special Opportunity + Income Fund III, LLC
("BR SOIF III") or any Person that is directly or indirectly owned by BR SOIF
III, (E) Bluerock Growth Fund, LLC ("BR Growth") or any Person that is directly
or indirectly owned by BR Growth, and/or (F) Bluerock Growth Fund II, LLC ("BR
Growth II") or any Person that is directly or indirectly owned by BR Growth II
(collectively, a "Bluerock Transferee"); provided, that, following the date the
BR REIT first acquires a direct or indirect interest in the Company or the
Project, in all instances, BR REIT shall either retain, direct or indirectly,
more than fifty percent (50%) of the ownership interest in the BR Member or
otherwise retain the power to control, directly or indirectly, the major
activities of the BR Member such that BR REIT can consolidate the BR Member on
its audited financial statements; and

 

(b)          Provided only that the development of the Project is complete (as
evidenced by the delivery of a final certificate of occupancy, the delivery of
an architect's certificate of completion and the release of the final contractor
retainage), any Transfer by Catalyst Member or a Catalyst Transferee of up to
one hundred percent (100%) of its Interest to any Affiliate of the Catalyst
Member (a "Catalyst Transferee").

 

12.03     Conditions of Transfer and Assignment. A transferee of an Interest
pursuant to 12.01 or 12.02 shall become a Member only if the following
conditions have been satisfied:

 

(a)          the transferor, his legal representative or authorized agent must
have executed a written instrument of transfer of such Interest in form and
substance satisfactory to the Managers;

 

(b)          the transferee must have executed a written agreement, in form and
substance satisfactory to the Managers to assume all of the duties and
obligations of the transferor under this Operating Agreement with respect to the
transferred Interest and to be bound by and subject to all of the terms and
conditions of this Operating Agreement;

 

33

 

 

(c)          the transferor, his legal representative or authorized agent, and
the transferee must have executed a written agreement, in form and substance
satisfactory to the Managers to indemnify and hold the Company, the Managers and
the other Members harmless from and against any loss or liability arising out of
the transfer;

 

(d)          the transferee must have executed such other documents and
instruments as the Managers may deem necessary to effect the admission of the
transferee as a Member; and

 

(e)          unless waived by the Managers, the transferee or the transferor
must have paid the expenses incurred by the Company in connection with the
admission of the transferee to the Company.

 

12.04       Transfers of Economic Interest Only. A permitted transferee of an
Economic Interest who does not become a Member shall be an Economic Interest
Owner only and shall be entitled only to the transferor's Economic Interest to
the extent assigned. Such transferee shall not be entitled to vote on any
question regarding the Company, and the Ownership Percentage associated with the
transferred Economic Interest shall not be considered to be outstanding for
voting purposes.

 

12.05      Successors as to Economic Rights. References in this Operating
Agreement to Members shall also be deemed to constitute a reference to Economic
Interest Owners where the provision relates to economic rights and obligations.
By way of illustration and not limitation, such provisions would include those
regarding Capital Accounts, distributions, allocations, and contributions. A
transferee shall succeed to the transferor's Capital Contributions and Capital
Account to the extent related to the Economic Interest transferred, regardless
of whether such transferee becomes a Member.

 

12.06      Buy/Sell.

 

(a)          In the event the Members are deadlocked and are unable to agree
unanimously on any Major Decision that requires unanimity, and the Members are
unable through good faith and the exercise of their reasonable efforts to break
such deadlock for a period of fifteen (15) days following notice from one Member
to the other Member that a deadlock exists with regard to a Major Decision, the
deadlock may be broken by the invocation of the provisions of this Section
12.06; provided, however, this Section 12.06 may be invoked if and only if such
deadlock occurs after the date which is 24 months from the date of this
Agreement. Prior to invoking the provisions of this Article, the Members shall
in good faith meet within fifteen (15) days of such deadlock, and use their
reasonable efforts to resolve any disagreements regarding any Major Decision. As
used in this Section 12.06, "deadlock" shall mean the inability of the Members
to unanimously agree with respect to a Major Decision that requires unanimity.

 

(b)          Either Member may initiate the buy/sell procedure by providing a
written notice (the "Value Notice") to the other Member. The Member which
initiates the buy/sell procedure, is referred to herein as the "Offeror." The
Member who receives the Value Notice is referred to herein as the "Offeree." The
Value Notice shall include an offer by the Offerer to purchase all (and not less
than all) of the Membership Interest(s) owned by the Offeree and an offer by the
Offeror to sell all (and not less than all) of the Membership Interest(s) owned
by the Offeror to the Offeree. In the case of the BR Member, the offer referred
to in the preceding sentence shall also include an offer to purchase the
co-tenancy interest of the Brown Entities; and in the case of the Catalyst
Member, the offer referred to in the preceding sentence shall also include an
offer to sell the co-tenancy interest of the Brown Entities pursuant to the
authority granted in the operating agreement of the Catalyst Member. The Value
Notice shall specify an amount (the "Stated Amount"), which shall in any case be
not less than the aggregate of all indebtedness owed at that time by the
Borrower, and which shall be used in the calculations of the purchase price
pursuant to this Section 12.06. Notwithstanding the foregoing, upon the receipt
of a Value Notice from the BR Member, the Catalyst Member shall have the right,
to the extent available pursuant to Section 12.09, to exercise the Put Right
contained in Section 12.09 below by issuing a Put Notice within ten (10)
business days thereafter, in which case the Value Notice shall be deemed to have
been rescinded by the BR Member.

 

34

 

 

(c)          The Offeree shall have forty-five (45) days from its receipt of the
Value Notice to provide a written notice (the "Election Notice") to the Offerer
stating either that the Offeree will sell all (and not less than all) its
Membership Interest(s) to the Offeror or that the Offeree will purchase all (and
not less than all) the Offerer's Membership Interest(s) at the purchase price
referenced in Section 12.06(b) hereof. If the Offeree fails to give a timely
Election Notice, the Offeree shall be deemed to have elected to sell all (and
not less than all) its Membership Interest(s) to the Offeror. The Election
Notice shall specify the date of closing (the "Buy-Sell Closing Date"), which
date shall be at least thirty (30) days after the giving of the Election Notice,
but in any event not later than the ninetieth (90th) day after such notice. If
the Offeree fails to provide an Election Notice, the Buy-Sell Closing Date shall
be held on the first Business Day which is at least ninety (90) days after the
giving of the Value Notice. For the sake of clarity, all references in this
Section and in Sections 12.07 and 12.08 to the Membership Interest of the
Catalyst Member shall be deemed to include a reference to the co-tenancy
interests of the Brown Entities, to the extent applicable.

 

(d)          The Member (or Members) that finally becomes obligated to sell its
or their Membership Interest(s) is sometimes referred to herein collectively as
the "Seller," and the Member or Members that finally becomes obligated to
purchase the other Member's or Members' Membership Interest(s) is sometimes
referred to herein as the "Buyer." If the Catalyst Member is the Seller, then
the term shall also be deemed to include the Brown Entities.

 

(e)          The aggregate purchase price for the Seller's Membership
Interest(s) pursuant to this Section 12.06 shall be that amount which would be
distributed to the Seller pursuant to Section 9.01 above (after giving effect to
all applicable provisions of this Agreement, but after liquidating all Reserves
then existing and without establishing any additional Reserves) if the Property
was sold by the Borrower on the Buy-Sell Closing Date for a gross sales price
equal to the Stated Amount and all liabilities and obligations of the Borrower
were satisfied from the proceeds from such sales price and any remaining
proceeds were distributed to the Co- Tenants by the Borrower, and then the
proceeds received by the Company were distributed to the Members in accordance
with Section 9.01. If the Catalyst Member is the Seller, then the purchase price
shall also include that amount that would be distributed to the Brown Entities
directly pursuant to the TIC Agreement in connection with the sale of the
Property. No Member shall be entitled to any sales fee or commission if either
Member exercises the buy/sell procedure set forth in this Section 12.06.

 

(f)          The closing of a purchase of Membership Interest(s) pursuant to
this Section 12.06 shall be held on the Buy-Sell Closing Date, subject to the
terms and conditions specified herein.

 

(g)          As of the effective date of any transfer of a Membership
Interest(s) pursuant to this Section 12.06, the Buyer shall assume all
obligations of the Seller with respect to the Membership Interest so
transferred, including any liability of the Seller or any Affiliate thereof with
respect to any Company liabilities. Upon such transfer, the Seller's rights and
obligations under this Agreement shall terminate with respect to such
transferred Membership Interest, except as to indemnity rights of such Member
under this Agreement attributable to acts or events occurring prior to the
effective date of such transfer. If the Buyer is the BR Member, the Buyer shall
also assume any obligations of the Brown Entities pursuant to the TIC Agreement.

 

(h)          Notwithstanding anything contained herein to the contrary, if the
Catalyst Member is the Buyer, the Catalyst Member shall have the right to assign
all of any portion of its rights under this Section 12.06 to one or more of the
Brown Entities or their Affiliates.

 

35

 

 

12.07     Escrow and Closing of Buy-Sell.

 

(a)          Closing Time and Location. Except as otherwise provided for in this
Agreement, the closing of any offer of a Membership Interest between the Members
pursuant to Section 12.07 shall take place at a mutually agreed upon location in
Atlanta, Georgia.

 

(b)          Required Documents. Prior to or at the closing, Seller shall supply
to Buyer all documents customarily required (or reasonably required by Buyer) to
make a good and sufficient conveyance of such Membership Interest to the Buyer,
which documents shall be in form and substance reasonably satisfactory to the
Buyer and Seller. All payments shall be by wire transfer of immediately
available funds.

 

(c)          Conditions Precedent to Closing. The obligation of Buyer to pay the
purchase price shall be conditioned upon the Membership Interest being
transferred free and clear of all liens, claims and encumbrances (except for, in
the case of the co-tenancy interest of the Brown Entities, non-monetary liens
otherwise affecting the Property that were of record on the date hereof or that
were otherwise previously approved by the Members ("Permitted Liens")). This
condition is for the sole benefit of Buyer and may be waived by Buyer in whole
or in part in its sole discretion.

 

(d)          Closing Costs. Each party shall pay its own attorneys' fees and
expenses incurred in connection with the closing, and costs of the escrow or
closing, including, without limitation all premiums for title insurance and any
escrow fees, recording charges, and transfer taxes arising from the closing of
the buy-sell transaction, shall be borne or allocated in the manner customary in
the area in which the Project is located and, to the extent no custom exists,
shall be shared equally by Seller and Buyer. Unless previously deducted in
determining the price for the Membership Interest, the Buyer shall deduct from
the price otherwise payable to the Seller an amount equal to all liens, claims
and encumbrances of a definite or ascertainable amount, if any, which encumber
the Seller's Membership Interest being transferred which are not released or
repaid on or prior to the closing (if Buyer elects to waive the conditions set
forth in Section 12.07(c)).

 

(e)          Warranty of Title. The Seller shall represent, warrant and agree
that its Membership Interest being sold hereunder is free of all liens, claims
and encumbrances (except liens, claims or encumbrances that were deducted in
determining the applicable price of the Membership Interest and except for
Permitted Liens) and that the Seller shall defend, indemnify and hold harmless
the Buyer from any such liens, claims and encumbrances.

 

(f)          Closing of Buy-Sell Transaction. At the closing of a sale of a
Membership Interest by one Member to the other Member pursuant to Section 12.07
hereof, the following shall occur:

 

(i)          The Seller shall convey and assign to the Buyer or its designee the
entire Membership Interest of the Seller, free and clear of all liens, claims
and encumbrances (other than liens, claims and encumbrances that were waived by
Buyer and deducted in determining the applicable price of the Membership
Interest and except for Permitted Liens), and the Seller and the Buyer shall
execute all documents which may be reasonably required to give effect to the
sale and purchase of such Membership Interest.

 

(ii)         The Buyer shall pay or cause to be paid to the Seller the
applicable purchase price for the Membership Interest being purchased in cash or
by wire transfer at the closing.

 

(iii)        Notwithstanding any provision herein to the contrary, it shall be a
condition or requirement of any offer and the closing to obtain a release of the
Seller and the Seller's Affiliates from any personal liability arising out of
any and all Recourse Guaranties and Non-Recourse Carveout Guaranties.

 

36

 

 

12.08     Default.

 

(a)          Events of Default. The failure of a Member to perform any of the
obligations set forth in Sections 12.06 or 12.07 with respect to an offer of its
Membership Interest or purchase of the other Member's Membership Interest shall
constitute an event of default ("Event of Default") on the part of the Member
with respect to whom such failure occurs.

 

(b)          Remedies. Upon the occurrence of an Event of Default, the non-
defaulting Member may exercise, in addition to all other rights and remedies
provided in this Agreement or available at law or in equity, any one or more of
the remedies provided for in Section 12.08 below.

 

(c)          Remedies for Failure to Transfer Membership Interest.

 

(i)          Seller's Failure. In the event that the Seller fails to make
conveyance of its Membership Interest pursuant to its obligations herein, then
the Buyer shall have the option: (A) to demand and receive specific performance
of the Seller's obligations to convey its Membership Interest as provided for
herein; (B) to recover damages on account of the Seller's failure to make
conveyance (which rights shall be in addition to the right granted under
subparagraph (A) above, if the Buyer so elects); or (C) to terminate the
obligations of the parties to proceed with the sale of the Membership Interest,
whereupon the position of the parties shall revert to the status quo ante as if
no notice to purchase from either party to the other had been given under the
provisions of this Agreement.

 

(ii)         Buyer's Failure. In the event that the Buyer defaults in the
closing of a sale of a Membership Interest as herein provided, then the Seller
shall have the option to: (A) elect to purchase the Buyer's Membership Interest
on the terms and conditions otherwise set forth herein, by notice to the Buyer
of the Seller's intention so to do, given within fifteen (15) days after such
default in which event the Seller shall become the Buyer and the Buyer shall
become the Seller, and all the applicable terms, conditions and provisions of
this Agreement with respect to such sales shall govern, except that the closing
thereof shall take place thirty (30) days after such date of notice from the
Seller (now the Buyer) to the Buyer (now the Seller) and except that the
purchase price shall be ten percent (10%) less than the price which the Seller
(now the Buyer) would have had to pay had such Buyer (now the Seller) originally
elected to sell its Membership Interest; (B) terminate the Seller's obligation
to convey its Membership Interest to the Buyer by notice to the Buyer, in which
case the position of the parties shall revert to the status quo ante as if no
notice from either party to the other had been given under the provisions of
this Agreement; or (C) sue Buyer in the appropriate court for specific
performance.

 

12.09         Catalyst Put Right.

 

(a)          Notwithstanding anything contained herein to the contrary, in the
event that the Catalyst Member desires to either (i) market and sell the Project
or (ii) refinance the Loan, and in either such case the BR Member fails to
provide its consent thereto, then at the Catalyst Member's election, the
Catalyst Member shall have the right to require that the BR Member purchase its
Membership Interest on the terms contained herein, along with the purchase of
the co-tenancy interest of the Brown Entities (the "Put Right"); provided,
however, this Section 12.09 may only be invoked following the issuance of a
final certificate of occupancy for the Project.

 

(b)          The Catalyst Member may exercise the Put Right by providing a
written notice (the "Put Notice") to the BR Member. The Put Notice shall state
that the Catalyst Member is requiring the BR Member to purchase all (but not
less than all) of the Membership Interest owned by the Catalyst Member along
with the co-tenancy interest of the Brown Entities at a price to be derived from
the Appraised Value of the Project. The Put Notice shall specify the date of
closing (the "Put Closing Date"), which date shall be no earlier than the later
of (i) the thirtieth (30th) day after the giving of the Put Notice and (ii) the
tenth (101 ) following the final determination of Appraised Value, but in any
event not later than the ninetieth (90th) day after such notice.

 

37

 

 

(c)          As used herein, the term "Appraised Value" means the fair market
value for the Project, to be established through the following appraisal
process. Each Member shall select an MAI certified appraiser, licensed in the
State of Florida, to value the Project. If the deviation between the two
valuations is less than three percent (3%), then the average of the two
appraisals shall form the basis of valuation for the Project. In the event the
two appraised valuations deviate by more than three percent (3%), then the two
appraisers shall select a third appraiser to appraise the Project. The average
of the two closest appraisals shall form the basis of valuation for the Project.

 

(d)          The aggregate purchase price for the Catalyst Member's Membership
Interest pursuant to this Section 12.09 (the "Put Price") shall be that amount
which would be distributed to the Catalyst Member pursuant to Section 9.01 above
(after giving effect to all applicable provisions of this Agreement, but after
liquidating all Reserves then existing and without establishing any additional
Reserves) if the Project were sold by the Borrower on the Put Closing Date for a
gross sales price equal to the Appraised Value and all liabilities and
obligations of the Borrower were satisfied from the proceeds from such sales
price and any remaining proceeds were distributed to the Co-Tenants by the
Borrower, and then the proceeds received by the Company were distributed to the
Members in accordance with Section 9.01. In addition, the purchase price shall
include that amount that would be distributed to the Brown Entities directly
pursuant to the TIC Agreement in connection with the sale of the Project. No
Member shall be entitled to any sales fee or commission if the Catalyst Member
exercises the Put Right set forth in this Section 12.09.

 

(e)          Notwithstanding anything contained herein to the contrary, at any
time prior to the commencement of vertical construction of the Project, in the
event that: (i) the Catalyst Member desires to commence vertical construction of
the Project but is prohibited from doing so as a result of the exercise by the
BR Member of its rights pursuant to Section 7.07 above; and (ii) the Catalyst
Member exercises the Put Right as a result of its desire to market and sell the
Project because of the BR Member's unwillingness to proceed with vertical
construction, then the amount of the Put Price shall be an amount equal to the
greater of: (x) the amount determined pursuant to Section 12.09(d) above and (y)
the sum of the (i) amount of the Catalyst Member's Initial Capital Contributions
and (ii) the amounts contributed to the Borrower by the Brown Entities pursuant
to the TIC Agreement.

 

(f)          The closing of a purchase of Membership Interest(s) pursuant to
this Section 12.09 shall be held on the Put Closing Date, subject to the terms
and conditions specified herein.

 

(g)          As of the Put Closing Date, the BR Member shall assume all
obligations of the Catalyst Member with respect to the Membership Interest so
transferred, including any liability of the Seller or any Affiliate thereof with
respect to any Company liabilities. Upon such transfer, the Catalyst Member's
rights and obligations under this Agreement shall terminate with respect to such
transferred Membership Interest, except as to indemnity rights of such Member
under this Agreement attributable to acts or events occurring prior to the
effective date of such transfer. In addition, the BR Member shall cause the TIC
Agreement to be terminated in its entirety following the purchase of the
co-tenancy interest of the Brown Entities.

 

38

 

 

(h)          The provisions of Sections 12.07 and 12.08 above shall apply to
this Section 12.09, to the extent applicable.

 

12.10 Specific Performance. It is expressly agreed that the remedy at law for
breach of any of the obligations set forth in this Article 12 is inadequate in
view of (i) the complexities and uncertainties in measuring the actual damages
that would be sustained by reason of the failure of a party to comply fully with
each of said obligations, and (ii) the uniqueness of each Member's business and
assets and the relationship of the Members. Accordingly, each of the aforesaid
obligations and restrictions shall be, and is hereby expressly made, enforceable
by specific performance.

 

ARTICLE 13.

ISSUANCE OF ADDITIONAL MEMBERSHIP INTERESTS

 

Except as otherwise provided for herein, any Person approved by all of the
Members may become a Member in the Company by the issuance by the Company of
Membership Interests for such consideration as all of the Members shall
determine. No new Members shall be entitled to any retroactive allocation of
losses, income or expense deductions incurred by the Company. The Managers may,
upon the approval of all the existing Members, at the time a Member is admitted,
close the Company books (as though the Company's tax year had ended) or make pro
rata allocations of loss, income and expense deductions to a new Member for that
portion of the Company's tax year in which a Member was admitted in accordance
with the provisions of Section 706(d) of the Code and the Treasury Regulations
promulgated thereunder.

 

ARTICLE 14.

DISSOLUTION AND TERMINATION

 

14.01     Dissolution.

 

(a) The Company shall be dissolved upon the occurrence of any of the following
events:

 

i.         by the unanimous written agreement of all Members; or

 

ii.        by a decree of judicial dissolution under the Act.

 

To the maximum extent permitted under the Act, the Company shall not dissolve
upon an event of dissociation with respect to the last remaining Member, but
instead the legal successor to such Member shall automatically become a Member
of the Company with all rights and obligations appurtenant thereto.

 

(b) If a Member who is an individual dies or a court of competent jurisdiction
adjudges him to be incompetent to manage his person or his property, the
Member's executor, administrator, guardian, conservator, or other legal
representative may exercise all of the Member's rights for the purpose of
settling his estate or administering his property, but such person shall be a
holder of an Economic Interest and shall not have the rights of a Member.
Further, such Person shall be subject to the provisions of Article 12.

 

14.02     Effect of Dissolution. Upon dissolution, the Company shall cease to
carry on its business, except as permitted by Section 18-803 of the Act.

 

39

 

 

14.03     Winding Up, Liquidation and Distribution of Assets.

 

(a)          Upon dissolution, an accounting shall be made by the Company's
independent accountants of the accounts of the Company and of the Company's
assets, liabilities and operations, from the date of the last previous
accounting until the date of dissolution. The Managers or if none, the Person or
Persons selected by the Members (the "Liquidators") shall immediately proceed to
wind up the affairs of the Company.

 

(b) If the Company is dissolved and its affairs are to be wound up, the
Liquidators shall:

 

i.        Sell or otherwise liquidate all of the Company's assets as promptly as
practicable;

 

ii.       Allocate any profit or loss resulting from such sales to the Members'
and Economic Interest Owners' in accordance with Article 10 hereof as if the
Company had distributed all distributable Capital Proceeds in accordance with
Article 9 hereof;

 

m. Discharge all liabilities of the Company, including liabilities to Members
and Economic Interest Owners who are creditors, to the extent otherwise
permitted by law, other than liabilities to Members and Economic Interest Owners
for distributions, and establish such Reserves as may be reasonably necessary to
provide for contingent or liabilities of the Company; and

 

iv. Distribute the remaining proceeds to the Members in accordance with Section
9.01.

 

(c)          In the final Fiscal Year of the Company, before making the final
distributions provided for in Section 14.03(b)(iv), Profits and Losses shall be
credited or charged to Capital Accounts of the Members (which Capital Accounts
shall be first adjusted to take into account all distributions other than
liquidating distributions made during the Fiscal Year) in the manner provided in
Article 10. The allocations and distributions provided for in this Agreement are
intended to result in the Capital Account of each Member immediately prior to
the liquidation distributions of the Company's assets pursuant to Section
14.03(b)(iv) being equal to the amount distributable to such Member pursuant to
Section 14.03(b)(iv). The Managers are authorized to make appropriate
adjustments in the allocation of Profits and Losses and, if necessary, items of
gross income and gross deductions of the Company, for the year of liquidation of
the Company (or, if earlier, the year in which all or substantially all of the
Company's assets are sold, transferred or disposed of) as necessary to cause the
amount of each Member's Capital Account immediately prior to the distribution of
the Company's assets pursuant to Section 14.03(b)(iv) to equal the amount
distributable to such Member pursuant to Section 14.03(b)(iv). Notwithstanding
the foregoing, nothing in this Section 14.03(c) shall affect the amounts
distributable to the Members under Section 14.03(b)(iv).

 

(d)          Notwithstanding anything to the contrary in this Operating
Agreement, upon a liquidation within the meaning of Section 1.704-1(b)(2)(ii)(g)
of the Treasury Regulations, if any Member has a deficit Capital Account (after
giving effect to all contributions, distributions, allocations and other Capital
Account adjustments for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any Capital
Contribution, and the negative balance of such Member's Capital Account shall
not be considered a debt owed by such Member to the Company or to any other
Person for any purpose whatsoever.

 

40

 

 

(e)          Upon completion of the winding up, liquidation and distribution of
the assets, the Company shall be deemed terminated.

 

(f)          The Liquidators shall comply with any applicable requirements of
applicable law pertaining to the winding up of the affairs of the Company and
the final distribution of its assets.

 

14.04     Certificate of Cancellation. When all debts, liabilities and
obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets have been distributed to
the Members, a Certificate of Cancellation may be executed and filed with the
Secretary of State of Delaware in accordance with Section 18-203 of the Act.

 

14.05     Return of Contribution Nonrecourse to Other Members. Except as
provided by law or as expressly provided in this Operating Agreement, upon
dissolution, each Member shall look solely to the assets of the Company for the
return of its Capital Contribution. If the Company property remaining after the
payment or discharge of the debts and liabilities of the Company is insufficient
to return the cash contribution of one or more Members, such Member or Members
shall have no recourse against any other Member.

 

ARTICLE 15.

INDEMNIFICATION

 

15.01     Indemnification by Company. The Managers, the Members or their
respective members, agents, employees and representatives (each, an
"Indemnitee") shall be indemnified by the Company to the fullest extent
permitted by law, against any losses, judgments, liabilities, expenses and
amounts paid in settlement of any claims sustained by it or any of them in
connection with the Company (each, a "Claim"), provided that (i) such course of
conduct was, in good faith, intended to be in, and not opposed to, the best
interests of the Company and such liability or loss was not the result of
willful misconduct, or a material breach of this Agreement or gross negligence
on the part of such Indemnitee, and (ii) any such indemnification will only be
recoverable from the assets of the Company and the Members shall not have any
liability on account thereof except any obligations to return distributions
received from the Company that are required to be returned to the Company in
respect of such indemnification obligations under applicable law.

 

15.02     Indemnification by Members for Misconduct.

 

(a)          Catalyst Member hereby indemnifies, defends and holds harmless the
Company, BR Member, each Bluerock Transferee and each of their subsidiaries and
their officers, directors, members, partners, shareholders, employees, agents
and appointees from and against all losses, costs, expenses, damages, claims and
liabilities (including reasonable attorneys' fees) incurred under any Loan
Guaranty and to the extent arising out of any fraud, gross negligence or willful
misconduct on the part of, or by, Catalyst Member.

 

(b)          BR Member hereby indemnifies, defends and holds harmless the
Company, Catalyst Member, each Catalyst Transferee and each of their
subsidiaries and their officers, directors, members, partners, shareholders,
employees, agents and appointees from and against all losses, costs, expenses,
damages, claims and liabilities (including reasonable attorneys' fees) incurred
under any Loan Guaranty and to the extent arising out of any fraud, gross
negligence or willful misconduct on the part of, or by, BR Member.

 

41

 

 

ARTICLE 16.

MISCELLANEOUS PROVISIONS

 

16.01      Application of Delaware Law. This Operating Agreement, and the
application and interpretation thereof, shall be governed exclusively by its
terms and by the laws of the State of Delaware, and specifically the Act.

 

16.02      No Action for Partition. No Member or Economic Interest Owner has any
right to maintain any action for partition with respect to the property of the
Company.

 

16.03      Construction. Whenever the singular number is used in this Operating
Agreement and when required by the context, the same shall include the plural
and vice versa, and the masculine gender shall include the feminine and neuter
genders and vice versa.

 

16.04      Headings. The headings in this Operating Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Operating Agreement or any provision
hereof.

 

16.05      Waivers. The failure of any party to seek redress for violation of or
to insist upon the strict performance of any covenant or condition of this
Operating Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

 

16.06      Rights and Remedies Cumulative. The rights and remedies provided by
this Operating Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive the right not to use any or all other
remedies. Such rights and remedies are given in addition to any other rights the
parties may have by law, statute, ordinance or otherwise.

 

16.07      Severability. If any provision of this Operating Agreement or the
application thereof to any person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Operating Agreement and the
application thereof shall not be affected and shall be enforceable to the
fullest extent permitted by law.

 

16.08      Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this Operating
Agreement, their respective heirs, legal representatives, successors and
assigns.

 

16.09      Creditors. None of the provisions of this Operating Agreement shall
be for the benefit of or enforceable by any creditors of the Company or by any
Person not a party hereto.

 

16.10      Counterparts. This Operating Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

16.11      Federal Income Tax Elections. All elections required or permitted to
be made by the Company under the Code shall be made by the Members.

 

16.12      Certification of Non-Foreign Status. In order to comply with Section
1445 of the Code and the applicable Treasury Regulations thereunder, in the
event of the disposition by the Company of a United States real property
interest as defined in the Code and Treasury Regulations, each Member shall
provide to the Company, an affidavit stating, under penalties of perjury, (i)
the Member's address, (ii) United States taxpayer identification number, and
(iii) that the Member is not a foreign person as that term is defined in the
Code and Treasury Regulations. Failure by any Member to provide such affidavit
by the date of such disposition shall authorize the Managers to withhold ten
percent (10%) of each such Member's distributive share of the amount realized by
the Company on the disposition.

 

42

 

 

16.13      Notices. Any and all notices, offers, demands or elections required
or permitted to be made under this Agreement ("Notices") shall be in writing and
shall be delivered either by personally delivering it by hand or Federal Express
or similar commercial courier service to the person to whom Notice is directed,
or by electronic mail, or by depositing it with the United States Postal
Service, certified mail, return receipt requested, with adequate postage
prepaid, addressed to the appropriate party (and marked to a particular
individual's attention). Notice shall be deemed given and effective (i) when
hand-delivered if by personal delivery or Federal Express or similar commercial
courier service, (ii) as of the date and time it is transmitted by electronic
mail if there is a written or electronic record of the date, time and email
address to which the Notice was sent, or (iii) on the third (3rd) business day
(which term means a day when the United States Postal Service, or its legal
successor ("Postal Service") is making regular deliveries of mail on all of its
regularly appointed week-day rounds in Dover, Delaware) following the day (as
evidenced by proof of mailing) upon which such Notice is deposited, postage
pre-paid, certified mail, return receipt requested, with the Postal Service.
Rejection or other refusal by the addressee to accept the Notice shall be deemed
to be receipt of the Notice. In addition, the inability to deliver the Notice
because of a change of address of the party of which no Notice was given to the
other party as provided on Exhibit A hereof shall be deemed to be the receipt of
the Notice sent. The addresses to which Notice is to be sent shall be those set
forth below on Exhibit A or such other address as shall be designated in writing
to Managers. Managers shall keep a list of all designated addresses and such
list shall be available to any Member upon request thereof. Such addresses may
be changed by designating the change of address to the Managers in writing.

 

16.14      Amendments. Any amendment to this Agreement shall be made in writing
and signed by Members holding all of the Ownership Percentages; provided,
however, the Managers shall have the right upon any transfer of Membership
Interests or admission of any new Member in accordance herewith to unilaterally
amend this Agreement without a writing signed by all Members to substitute
Exhibit "A" attached hereto with an updated Exhibit "A" reflecting all of the
current Members and their respective Ownership Percentages.

 

16.15      Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted. If any particular provision herein is
construed to be in conflict with the provisions of the Act. The Act shall
control and such invalid or unenforceable provisions shall not affect or
invalidate the other provisions hereof, and this Agreement shall be construed in
all respects as if such conflicting provision were omitted.

 

16.16      Captions. Titles and captions are inserted for convenience only and
in no way define, limit, extend or describe the scope or intent of this
Agreement or any of its provisions and in no way are to be construed to affect
the meaning or construction of this Agreement or any of its provisions.

 

16.17      Banking. All funds of the Company shall be deposited in its name in
an account or accounts as shall be designated from time to time by the Managers.
All funds of the Company shall be used solely for the business of the Company.
All withdrawals from the Company bank accounts shall be made only upon check
signed by the Managers or by such other persons as the Managers may designate
from time to time.

 

43

 

 

16.18      Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. The parties
hereto agree that any suit brought to enforce this Agreement shall be venued
only in any court of competent jurisdiction in the State of New York, Borough of
Manhattan, and, by execution and delivery of this Agreement, each of the parties
to this Agreement hereby irrevocably accepts and waives all objection to, the
exclusive jurisdiction of the aforesaid courts in connection with any suit
brought to enforce this Agreement, and irrevocably agrees to be bound by any
judgment rendered thereby. Each of the parties hereto hereby agrees that service
of process in any such proceeding may be made by giving notice to such party in
the manner and at the place set forth in 16.13 herein.

 

16.19      Further Assurances. The Members each agree to cooperate, and to
execute and deliver in a timely fashion any and all additional documents or
instruments necessary to effectuate the purposes of the Company and this
Agreement or necessary to comply with any laws, rules or regulations.

 

16.20      Time. TIME IS OF THE ESSENCE OF THIS AGREEMENT, AND TO ANY PAYMENTS,
ALLOCATIONS AND DISTRIBUTIONS SPECIFIED UNDER THIS AGREEMENT.

 

16.21      Investment Representations and Indemnity Agreement. In addition to
the restrictions on transfer set forth above, each Member understands that
Members must bear the economic risk of this investment for an indefinite period
of time because the Membership Interests are not registered under the Securities
Act of 1933, as amended (the "1933 Act") or the securities laws of any state or
other jurisdiction. Each Member has been advised that there is no public market
for the Membership Interests and that the Membership Interests are not being
registered under the 1933 Act upon the basis that the transactions involving its
sale are exempt from such registration requirements and that reliance by the
Company on such exemption is predicated in part on the Member's representations
set forth in this Agreement. Each Member acknowledges that no representations of
any kind concerning the Property or the future intent or ability to offer or
sell the Membership Interest in a public offering or otherwise have been made to
the Member by the Company or any other Person or entity. The Member understands
that the Company makes no covenant, representation or warranty with respect to
the registration of securities under the Securities Exchange Act of 1933, as
amended, or its dissemination to the public of any current financial or other
information concerning the Company. Accordingly, the Member acknowledges that
there is no assurance that there will ever by any public market for the
Membership Interest, and that the Member may not be able to publicly offer or
sell any thereof. Furthermore, each Member (and his/her/its assignees and
transferees) agrees to indemnify the other Members, the Managers, the Company
and any director, officer, employee, affiliate or legal counsel of such parties,
from any and all losses, damage, liability, claims and expenses incurred,
suffered or sustained by any of them in any manner because of the falsity of any
representation contained in this Section including, without limitation,
liability, for violation of the Securities Laws of the United States or of any
state which violation would not have occurred had such representation been true.

 

16.22      No Partnership Interest for Non-Tax Purposes. The Members have formed
the Company under the Act and expressly disavow any intention to form a
partnership under Delaware's Uniform Partnership Act, Delaware's Uniform Limited
Partnership Act, or the Partnership Act or laws of any other state. The Members
do not intend to be partners one to another or partners as to any third party.
To the extent any Member, by word or action, represents to another person that
any other Member is a partner or that the Company is a partnership, the Member
making such wrongful representations shall be liable to any other Member who
incurs personal liability by reason of such wrongful representation.

 

44

 

 

16.23      Entire Agreement. This Agreement, along with the Cost-Sharing
Agreement, the Trust Agreement and the TIC Agreement, contains the entire
understanding among the parties hereto with respect to the subject matter
hereof. This Agreement supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except for the Cost-Sharing Agreement, Trust Agreement and TIC Agreement, which
shall survive in accordance with its terms.

 

(Signatures on following page)

 

45

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  BR MEMBER:       BR Orlando UCFP, LLC       By:  Bluerock Special Opportunity
& Income Fund,   LLC, its Manager       By: Bluerock Real Estate, L.L.C., its
Manager         By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Its: Authorized
Signatory         CATALYST MEMBER:       CDP UCFP DEVELOPER, LLC,   a Georgia
limited liability company         By: CATALYST DEVELOPMENT PARTNERS II, LLC    
a Georgia limited liability company,     as its Managing Member           By:  
      Robert Meyer, Manager

 

46

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  BR MEMBER:       BR Orlando UCFP, LLC       By:  Bluerock Special Opportunity
& Income Fund, LLC,
its Manager       By: Bluerock Real Estate, L.L.C., its Manager         By:    
Name:     Its:           CATALYST MEMBER:       CDP UCFP DEVELOPER, LLC,   a
Georgia limited liability company         By: CATALYST DEVELOPMENT PARTNERS II,
LLC     a Georgia limited liability company,     as its Managing Member        
  By: /s/ Robert Meyer       Robert Meyer, Manager

 

47

 

 

List of Exhibits:

 

Exhibit A Information Regarding Members Exhibit B Property Exhibit C Total
Project Budget Exhibit D Development Agreement

 

48

 

 

Exhibit A

 

INFORMATION REGARDING MEMBERS

 

Member Name
and Address  Initial
Capital Contribution   Ownership
Percentage            BR Orlando UCFP, LLC  $7,792,375    99.9%             CDP
UCFP Developer, LLC  $100    0.1%             Total  $7,792,475    100%

 

MANAGEMENT COMMITTEE:

 

Catalyst Member

 

1. Rob Meyer

2. Mark Mechlowitz

 

BR Member

 

1. James Babb

2. Jordan Ruddy

  

49

 

 

Exhibit B

 

LEGAL DESCRIPTION OF PROPERTY

 

50

 

 

A PORTION OF THE NORTHEAST 1/4 OF SECTION 22, TOWNSHIP 22 SOUTH, RANGE 31 EAST,
MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCE AT THE NORTHEAST CORNER OF SAID
NORTHEAST 1/4 OF SECTION 22; THENCE RUN S87°58'03"W ALONG THE NORTH LINE OF SAID
NORTHEAST 1/4, A DISTANCE OF 45.02 FEET, SAID POINT BEING THE INTERSECTION OF A
LINE 45.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF THE NORTHEAST OF SAID
SECTION 22 AND THE NORTH LINE OF THE NORTHEAST 1/4 OF SAID SECTION 22; THENCE
CONTINUE ALONG SAID NORTH LINE OF THE NORTHEAST 1/4 S87°58'03"W, A DISTANCE OF
610.44 FEET TO THE POINT OF BEGINNING; THENCE RUN S00°56'14"E, A DISTANCE OF
842.92 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE NORTHWEST, HAVING A
RADIUS OF 31.00 FEET; THENCE RUN SOUTHWESTERLY ALONG THE ARC OF SAID CURVE
THROUGH A CENTRAL ANGLE OF 98°26°21, AN ARC DISTANCE OF 53.26 FEET; THENCE RUN
N82°29'53"W, A DISTANCE OF 41.52 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTH, HAVING A RADIUS OF 109.00 FEET; THENCE RUN WESTERLY ALONG THE ARC OF SAID
CURVE THROUGH A CENTRAL ANGLE OF 12°16°52, AN ARC DISTANCE OF 23.36 FEET; THENCE
RUN S07°30'07"W, A DISTANCE OF 287.92 FEET TO THE NORTHERLY RIGHT OF WAY LINE OF
STATE ROAD NUMBER 50, AS SHOWN ON THE FLORIDA DEPARTMENT OF TRANSPORTATION RIGHT
OF WAY MAP, SECTION 7506- 201, PAGE 9; THENCE RUN N82°29'53"W ALONG SAID
NORTHERLY RIGHT OF WAY LINE, A DISTANCE OF 43.90 FEET; THENCE RUN N07°30'07"E, A
DISTANCE OF 268.38 FEET TO A POINT ON A NON-TANGENT CURVE CONCAVE TO THE NORTH,
HAVING A RADIUS OF 129.00 FEET; THENCE FROM A RADIAL BEARING OF N20°31 '47"W,
RUN WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 28°01'54" ,
AN ARC DISTANCE OF 63.11 FEET; THENCE RUN N82°29'53"W, A DISTANCE OF 339.09 FEET
TO THE BEGINNING OF A CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF 89.50 FEET;
THENCE RUN WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
17°07°59, AN ARC DISTANCE OF 26.76 FEET TO A POINT OF COMPOUND CURVATURE OF A
CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF 208.50 FEET; THENCE RUN WESTERLY
ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 18°25°26, AN ARC DISTANCE
OF 67.04 FEET; THENCE RUN N00°56' 14"W, A DISTANCE OF 844.21 FEET TO THE SAID
NORTH LINE OF THE NORTHEAST 1/4; THENCE RUN N87°58 '03"E ALONG SAID NORTH LINE A
DISTANCE OF 634.12 FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH THE EASEMENT FOR THE BENEFIT OF THE HEREINABOVE DESCRIBED PROPERTY
CONTAINED WITHIN THE EASEMENT AGREEMENT RECORDED IN O. R. BOOK 10470 AT PAGE
6879 OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND

  

51

 

 

COVENANTS AND NON-EXCLUSIVE EASEMENTS CONTAINED IN DECLARATION OF COVENANTS,
OPERATIONS & RECOPROCAL EASEMENTS RECORDED IN 0. R. BOOK 10498, PAGE 2464 AS
AMENDED BY FIRST AMENDMENT TO DECLARATION OF COVENANTS, OPERATIONS AND
RECIPROCAL EASEMENTS RECORDED IN O.R. BOOK PAGE OF THE PUBLIC RECORDS OF ORANGE
COUNTY, FLORIDA.

 

AND

AGREEMENT REGARDING EASEMENTS, COVENANTS AND RESTRICTIONS RECORDED IN OFFICIAL
RECORDS BOOK 8838, PAGE 3758, AS AMENDED BY THE FIRST AMENDMENT TO AGREEMENT
REGARDING EASEMENTS, COVENANTS AND RESTRICTIONS RECORDED IN OFFICIAL RECORDS
BOOK 9338, PAGE 4682, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND ALSO:

 

TOGETHER WITH THE EASEMENTS FOR THE BENEFIT OF THE HEREINABOVE DESCRIBED
PROPERTY CONTAINED WITHIN THE RECIPROCAL EASEMENT AGREEMENT RECORDED IN O.R.
BOOK AT PAGE OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

52

 

 

Exhibit C

 

TOTAL PROJECT BUDGET

 

 



53

 

  

 

TOTAL USES      per Unit   per SF  Purchase Price  $3,349,524   $11,316  
$12.63  Land Closing Costs   374,859    1,266    1.41  Project Feasibility
Costs   212,500    718    0.80  Design Costs   755,425    2,552    2.85  Legal
Costs   189,024    639    0.71  Real Estate Taxes   324,909    1,098    1.23 
Insurance Costs   155,000    524    0.58  Financing Costs   759,377    2,565  
 2.86  Government                Costs   3,498,271    11,818    13.19  Misc.
Direct Costs   74,500    252    0.28  Construction Costs   23,634,870  
 79,848    89.13  FF&E Costs   535,000    1,807    2.02  Interest Reserve 
 507,108    1,713    1.91  Operating Deficit Reserve   362,260    1,224    1.37 
Capitalized Development Fee   1,057,788    3,574    3.99  Development
Contingency   739,585    2,499    2.79  Marketing Costs   140,000    473  
 0.53     $36,670,00            Total Uses   0   $123,885   $138.29 

  

54

 

 

Exhibit D

 

DEVELOPMENT AGREEMENT

 



55

